Exhibit 10.1

 

OFFICE LEASE

between

 

Tri-Center Plaza, LP

a California limited partnership

 

(Landlord)

 

and

 

Cherokee, Inc.,

a Delaware corporation

(Tenant)

 

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

TABLE OF CONTENTS

 

ARTICLE I - DEFINITIONS

2

 

 

ARTICLE II - PREMISES

5

 

 

ARTICLE III - TERM

5

 

 

ARTICLE IV - RENTAL

5

 

 

ARTICLE V - SECURITY DEPOSIT

10

 

 

ARTICLE VI - USE OF PREMISES

10

 

 

ARTICLE VII - UTILITIES AND SERVICES

12

 

 

ARTICLE VIII - MAINTENANCE AND REPAIRS

13

 

 

ARTICLE IX - ALTERATIONS, ADDITIONS AND IMPROVEMENTS

14

 

 

ARTICLE X - INDEMNIFICATION AND INSURANCE

15

 

 

ARTICLE XI - DAMAGE OR DESTRUCTION

17

 

 

ARTICLE XII - CONDEMNATION

18

 

 

ARTICLE XIII - RELOCATION

18

 

 

ARTICLE XIV - ASSIGNMENT AND SUBLETTING

18

 

 

ARTICLE XV - DEFAULT AND REMEDIES

20

 

 

ARTICLE XVI - ATTORNEYS’ FEES: COSTS OF SUIT

23

 

 

ARTICLE XVII - SUBORDINATION AND ATTORNMENT

23

 

 

ARTICLE XVIII - QUIET ENJOYMENT

24

 

 

ARTICLE XIX - RULES AND REGULATIONS

24

 

 

ARTICLE XX - ESTOPPEL CERTIFICATES

25

 

 

ARTICLE XXI - ENTRY BY LANDLORD

25

 

 

ARTICLE XXII

26

 

 

ARTICLE XXIII - HOLDOVER TENANCY

26

 

 

ARTICLE XXIV - NOTICES

26

 

 

ARTICLE XXV - BROKERS

27

 

--------------------------------------------------------------------------------


 

ARTICLE XXVI - ELECTRONIC SERVICES

27

 

 

ARTICLE XXVII - PARKING

29

 

 

ARTICLE XXVIII - MISCELLANEOUS

29

 

EXHIBITS

Exhibit A

 

Floor Plan

Exhibit B

 

Work Letter

Exhibit C

 

Rules and Regulations

Exhibit D

 

Intentionally Omitted

Exhibit E

 

Suite Acceptance Agreement

Exhibit F

 

Signage

 

[g282111km01i001.jpg]

 

1

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

THIS OFFICE LEASE (“Lease”), dated September 30, 2011, is made and entered into
by and between Tri-Center Plaza, LP, a California limited partnership, c/o
Jamison Services, Inc., a California corporation (“Landlord”) and
Cherokee, Inc., a Delaware corporation (“Tenant”) upon the following terms and
conditions:

 

ARTICLE I - DEFINITIONS

 

Unless the context otherwise specifies or requires, the following terms shall
have the meanings specified herein;

 

1.01         Building.  The term “Building” shall mean that certain office
building located at 5990 Sepulveda Boulevard, Van Nuys, CA commonly known as
Tri-Center Plaza together with any related land, improvements, parking
facilities, common areas, driveways, sidewalks and landscaping. Total square
footage of the Building is 143,256 Rentable Square feet.

 

1.02         Premises.  The term “Premises” shall mean Suite(s) 600 in the 5990
Sepulveda Blvd. Building, as more particularly outlined on the drawing attached
hereto as Exhibit A and incorporated herein by reference.  As used herein,
“Premises” shall not include any storage area in the Building, which shall be
leased or rented pursuant to separate agreement.

 

1.03         Rentable Area of the Premises.  The term “Rentable Area of the
Premises” shall mean approximately 10,104 rentable square feet, which Landlord
and Tenant have stipulated as the Rentable Areas of the Premises. Tenant
acknowledges that the Rentable Areas of the Premises includes the usable area,
without deduction for columns or projections, multiplied by a load factor to
reflect a share of certain areas, which may include lobbies, corridors,
mechanical, utility, janitorial, boiler and service rooms and closets, restrooms
and other public, common and service areas of the Building.

 

1.04         Lease Term.  The term “Lease Term” shall mean the period between
the Commencement Date and the Expiration Date (as such terms are hereinafter
defined), unless sooner terminated as otherwise provided in this Lease.

 

1.05         Commencement Date.  Subject to adjustment as provided in Article 3,
the term “Commencement Date” shall mean the date which is thirty (30) days after
the date which Landlord delivers the Premises to Tenant vacant, broom-clean and
in its “as-is” condition.  The Commencement Date is estimated to be November 1,
2011.

 

Tenant agrees to hold harmless, defend and indemnify Landlord for any claim of
damage, loss or injury that may be asserted arising out of Tenant’s occupancy of
the Premises prior to the Commencement Date. Tenant shall also provide proof of
all required insurance prior to Tenant’s first day of occupancy of the Premises.

 

1.06         Expiration Date.  Subject to adjustment as provided in Article 3,
the term “Expiration Date” shall mean the date that is sixty (60) months after
the Commencement Date.

 

1.07         Base Rent.  Subject to adjustment as provided in Article 4, the
term “Base Rent” for the Premises shall mean $2.05 per rentable square foot per
month for the first twelve (12) months of the Lease Term, with an annual
increase of three percent (3.00%) thereafter as approximated the following
table:

 

Months of Lease Term

 

Monthly Installment
of Base Rent

 

Monthly Rental Rate per Rentable
Square Foot of the Premises

 

1 to 12

 

$

20,713.20

 

$

2.05

 

13 to 24

 

$

21,334.60

 

$

2.11

 

25 to 36

 

$

21,974.63

 

$

2.17

 

37 to 48

 

$

22,633.87

 

$

2.24

 

49 to 60

 

$

23,312.89

 

$

2.31

 

 

[g282111km01i002.jpg]

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

* Upon execution of this Lease, Tenant shall issue a Cashier’s Check payable to
“Tri-Center Plaza, LP” in the amount of twenty thousand and seven hundred and
thirteen Dollars and 20/100 ($20,713.20) which shall be applied towards the
1st month’s rent.

 

1.08         Tenant’s Percentage Share.  The term “Tenant’s Percentage Share”
shall mean seven and five hundredth’s percent (7.05 %) with respect to increases
in Property Taxes and Operating Expenses (as such terms are hereinafter
defined).  Landlord may reasonably re-determine Tenant’s Percentage Share from
time to time to reflect reconfigurations, additions or modifications to the
Building.

 

1.09         Security Deposit.  The term “Security Deposit” shall mean twenty
three thousand, three hundred twelve Dollars and 89/100 ($23,312.89).  Upon
execution of the Lease, Tenant agrees to provide a security deposit in the form
of a Cashier’s Check in the amount of $23,312.89.

 

1.10         Tenant’s Permitted Use.  The term “Tenant’s Permitted Use” shall
mean a General Office and no other use.

 

1.11         Business Hours.  The term “Business Hours” shall mean the hours of
8:00 A.M. to 6:00 P.M., Monday through Friday (federal and state holidays
excepted) and 9:00 A.M. to 1:00 P.M., Saturday.  Holidays are defined as the
following: New Years Day, President’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day, and to the extent of utilities or
services provided by union members engaged at the Building, such other holidays
observed by such unions.

 

1.12         Landlord’s Address For Notices.  The term “Landlord’s Address for
Notices” shall mean 15315 Magnolia Blvd. Suite 420, Sherman Oaks, CA 91403,
Attn: Property Manager, with a copy to 3424 Wilshire Blvd. Suite 1200, Los
Angeles, CA 90010, Attn: Jason Cha, Esq.

 

1.13         Tenant’s Address for Notices.  The term “Tenant’s Address for
Notices” shall mean 5990 Sepulveda Blvd. Suite 600, Van Nuys, CA 91411.

 

1.14         Broker.  The term “Broker” shall mean Jamison Services, Inc. for
Landlord, and LA Realty Partners for Tenant.

 

1.15                           Guarantor.  None.

 

1.16         Tenant’s Parking Stalls: The term “Tenant’s Parking Stalls” shall
mean three and half (3.5) parking passes for each one thousand rentable square
foot of Tenant’s leased Premises, at the Building’s prevailing parking rates
(currently $80.00 per unreserved parking pass and $120.00 per reserved parking
stall per month), subject to change. Tenant shall have the right to convert up
to fifteen percent (15%) of the total allotment of unreserved parking passes to
reserved passes. In any month where Tenant’s Monthly Base Rent is abated as
specifically provided for in this Lease, Tenant shall not be obligated to pay
charges associated with parking.

 

1.17         Signage. Tenant shall have the right to install signage on the
directory board in the lobby of the building and on its respective floor, as
well as the entry of the Premises at Tenant’s sole cost and expense. Tenant
shall have the right, but not the obligation, to install Building-top signage on
a mutually agreeable location on the top, west end of Building’s façade facing
south as shown in Exhibit F.  Said Signage shall be pre-approved by Landlord.
Should Tenant be interested in installing Building-top signage, Tenant shall be
responsible for all costs/permit fees, incurred in installing such signage. Said
Building-top signage shall be approximately $3,000 to $5,000 per month depending
on the size and location of said signage. The actual monthly expense is to be
determined.

 

[g282111km01i002.jpg]

 

3

--------------------------------------------------------------------------------


 

Landlord agrees not to offer Building-top signage rights to a 3rd party unless
such 3rd party will occupy the same or greater square footage in the Building
than Cherokee Inc. does.  Should Landlord grant a 3rd party Building-top
signage, such Building-top signage shall be located on the opposite side of the
Building as Tenant’s Building-top sign.  In the event Landlord offers a
3rd party Buidling-top signage, the lettering or structure of such Building-top
signage shall not be greater in vertical height than that of Tenant’s
Building-top signage.

 

1.18         Right of First Offer. Tenant shall have an on-going right of first
offer for any contiguous space that is either currently available or becomes
available , subordinate to any pre-existing rights, at the same terms and
conditions under Tenant’s Lease. Tenant shall have fifteen (15) business days to
notify Landlord of its intention to lease the space. Said expansion space shall
be coterminous with existing master Lease.

 

1.19         Rental Abatement. So as long as Tenant is not in default, Tenant
shall receive Monthly Base Rent abatement for months two (2), thirteen (13),
twenty five (25), thirty seven (37), and forty nine (49) of the Lease Term.

 

1.20         Option to Renew. Tenant shall have one (1) five (5) year option to
renew. In order to exercise an option to extend, Tenant must give written notice
of such election to Landlord no later than nine (9) months prior to the date
that the option period would commence. The renewal rental rate for the Option to
Renew shall be at ninety five percent (95%) of the then Fair Market Rental Rate.
Tenant acknowledges and agrees that time is of the essence such that Tenant’s
failure to timely provide the required notice shall be conclusively and legally
deemed as a waiver of Tenant’s right to renew. For purposes of this Option to
Renew, “Fair Market Rental Rate” shall mean the arms-length, fair-market,
initial annual rental rate per rentable square foot under new, extension and
renewal leases and amendments entered into on or about the date on which the
Fair Market Rental Rate is being determined hereunder for space comparable to
the Premises in the Project and office buildings comparable to the Project in or
on Sepulveda Boulevard in Van Nuys, California.  The determination of Fair
Market Rental Rate shall take into account any material economic differences
between the terms of the Lease and any comparison lease or amendment, such as
rent abatements, parking abatements, load factors, commissions, construction
costs or allowances and other concessions, and the manner, if any, in which the
landlord under any such lease is reimbursed for operating expenses and taxes. 
The determination of Fair Market Rental Rate shall also take into consideration
any reasonably anticipated changes in the Fair Market Rental Rate from the time
such Fair Market Rental Rate is being determined and the time such Fair Market
Rental Rate will become effective under the Lease.  Within thirty (30) days
after receiving the Tenant’s notice of it intent to exercise the Option to
Renew, Landlord shall give Tenant written notice (a “Landlord Notice”) stating
Landlord’s estimate of the Fair Market Rental Rate for the Renewal Term. 
Tenant, within thirty (30) days after receipt of the Landlord Notice, shall give
Landlord either (i) written notice (“Tenant’s Binding Notice”) accepting
Landlord’s estimate of the Fair Market Rental Rate for the Renewal Term stated
in such Landlord Notice, or (ii) written notice (“Tenant’s Rejection Notice”)
rejecting such estimate.  If Tenant gives Landlord a Tenant’s Rejection Notice,
Landlord and Tenant shall work together in good faith to agree in writing upon
the Fair Market Rental Rate for the Renewal Term.  If, within thirty (30) days
after delivery of Tenant’s Rejection Notice, the parties fail to agree in
writing upon the Fair Market Renal Rate, such Fair Market Rental Rate shall be
determined through “baseball” arbitration.

 

1.21         Option to Terminate. Provided Tenant is not in default beyond any
applicable cure period, Tenant shall have a one-time right to terminate the
Lease on the last day of the third (3rd) year of the Lease. To exercise this
option to terminate, Tenant shall give written notice of termination at least
one hundred eighty (180) days prior to the last day of the third (3rd) year of
the Lease. . Tenant shall pay Landlord fifty percent (50%) of the termination
fee within thirty (30) days after notice and fifty percent (50%) within thirty
(30) days of the Termination Date, subject to a written termination agreement.

 

[g282111km01i002.jpg]

 

4

--------------------------------------------------------------------------------


 

Termination fee shall mean that the unamortized portion of i) Tenant
Improvements, ii) broker commission, and iii) any concession/abatement,
calculated on a straight-line basis with an interest of eight percent (8%) per
annum.

 

Tenant acknowledges and agrees that time is of the essence such that Tenant’s
failure to timely provide the required notice of termination and pay the
termination fee shall be conclusively and legally deemed as a waiver of Tenant’s
right to terminate.

 

ARTICLE II - PREMISES

 

2.01         Lease of Premises.  Landlord hereby leases the Premises to Tenant,
and Tenant hereby leases the Premises from Landlord, upon all of the terms,
covenants and conditions contained in this Lease.  Thirty (30) days prior to the
Commencement Date described herein, Landlord shall deliver the Premises to
Tenant in substantial conformance with the Work Letter Agreement attached hereto
as Exhibit B.

 

2.02         Acceptance of Premises.  Tenant acknowledges that Landlord has not
made any representation or warranty with respect to the condition of the
Premises or the Building or with respect to the suitability or fitness of either
for the conduct of Tenant’s Permitted Use or for any other purpose.  Prior to
Tenant’s taking possession of the Premises, Landlord or its designee and Tenant
will walk the Premises for the purpose of reviewing the condition of the
Premises (and the condition of completion and workmanship of any tenant
improvements which Landlord is required to construct in the Premises pursuant to
this Lease); after such review, Tenant shall execute a Suite Acceptance Letter,
in the form of Exhibit E attached hereto, accepting the Premises.  Except as is
expressly set forth in this Section 2.02 or the Work Letter Agreement attached
hereto, if any, or as may be expressly set forth in Suite Acceptance Letter,
Tenant agrees to accept the Premises in its “as is” said physical condition
without any agreements, representations, understandings or obligations on the
part of Landlord to perform any alterations, repairs or improvements (or to
provide any allowance for same).

 

ARTICLE III - TERM

 

3.01         Except as otherwise provided in this Lease, the Lease Term shall be
for the period described in Section 1.04 of this Lease, commencing on the
Commencement Date described in Section 1.05 of this Lease and ending on the
Expiration Date described in Section 1.06 of this Lease; provided, however,
that, if, for any reason, Landlord is unable to deliver possession of the
Premises on the date described in Section 1.05 of this Lease, Landlord shall not
be liable for any damage caused thereby, nor shall the Lease be void or
voidable, but, rather, the Lease Term shall commence upon, and the Commencement
Date shall be the date which is thirty (30) days after the date that possession
of the Premises is so tendered to Tenant (except for Tenant-caused delays which
shall not be deemed to delay commencement of the Lease Term), and, unless
Landlord elects otherwise, the Expiration Date described in Section 1.06 of this
Lease shall be extended by an equal number of days.  If, for any reason other
than Tenant-caused delay, Landlord shall be unable to deliver the Premises to
Tenant by December 15, 2011 Tenant, at Tenant’s sole discretion, shall have the
right to terminate this Lease without penalty.

 

ARTICLE IV - RENTAL

 

4.01         Definitions.  As used herein,

 

(A)    “Base Year” shall mean calendar year 2012.

 

(B)    “Property Taxes” shall mean the aggregate amount of all real estate
taxes, assessments (whether they be general or special), sewer rents and
charges, transit taxes, taxes based upon the receipt of rent and any other
federal, state or local governmental charge, general, special, ordinary or
extraordinary (but not including income or franchise taxes, capital stock,
inheritance, estate, gift, or any other taxes imposed upon or measured by
Landlord’s gross income or profits, unless the same shall be imposed in lieu of
real estate taxes or other ad valorem taxes), which Landlord shall pay or become
obligated to pay in connection with the Building, or any part thereof. 

 

[g282111km01i002.jpg]

 

5

--------------------------------------------------------------------------------


 

Property Taxes shall also include all fees and costs, including attorneys’ fees,
appraisals and consultants’ fees, incurred by Landlord in seeking to obtain a
reassessment, reduction of, or a limit on the increase in, any Property Taxes,
regardless of whether any reduction or limitation is obtained.  Property Taxes
for any calendar year shall be Property Taxes which are due for payment or paid
in such year, rather than Property Taxes which are assessed or become a lien
during such year.  Property Taxes shall include any tax, assessment, levy,
imposition or charge imposed upon Landlord and measured by or based in whole or
in part upon the Building or the rents or other income from the Building, to the
extent that such items would be payable if the Building was the only property of
Landlord subject to same and the income received by Landlord from the Building
was the only income of Landlord.  Property Taxes shall also include any personal
property taxes imposed upon the furniture, fixtures, machinery, equipment,
apparatus, systems and appurtenances of Landlord used in connection with the
Building.

 

Real estate taxes shall not include any increases attributable to an assessment,
reassessment or reappraisal of all or any portion of the Building for California
property tax purposes as a result of (i) a change of ownership or any
reassessment of real estate which is in excess of the two percent (2%) increase
pursuant to Proposition 13; or (ii) the total or partial repeal, modification or
change as the result of causing the Proposition 13 property taxes payable during
or in respect of any portion of the Lease Term to be different from what would
have been payable in the absences of such modification or change.  Additionally,
in the event the real estate taxes have been reduced as a result of a
Proposition 8 appeal during the Base Year, the real estate tax component of the
Base Year shall be calculated ignoring the Proposition 8 reduction.

 

(C)   “Operating Expenses” shall mean all costs, fees, disbursements and
expenses paid or incurred by or on behalf of Landlord in the operation,
ownership, maintenance, insurance, management, replacement and repair of the
Building (excluding Property Taxes) including without limitation:

 

(i)            Premiums for property, earthquake, casualty, liability, rent
interruption or other types of insurance carried by Landlord.

 

(ii)           Salaries, wages and other amounts paid or payable for personnel
including the Building manager, superintendent, operation and maintenance staff,
and other employees of Landlord involved in the maintenance and operation of the
Building, including contributions and premiums towards fringe benefits,
unemployment, disability and worker’s compensation insurance, pension plan
contributions and similar premiums and contributions and the total charges of
any independent contractors or property managers engaged in the operation,
repair, care, maintenance and cleaning of any portion of the Building.

 

(iii)          Cleaning expenses, including without limitation janitorial
services, window cleaning, and garbage and refuse removal.

 

(iv)          Landscaping expenses, including without limitation irrigating,
trimming, mowing, fertilizing, seeding, and replacing plants.

 

(v)           Heating, ventilating, air conditioning and steam/utilities
expenses, including fuel, gas, electricity, water, sewer, telephone, and other
services.

 

(vi)          Subject to the provisions of Section 4.01(C)(xii) below, the cost
of maintaining, operating, repairing and replacing components of equipment or
machinery, including without limitation heating, refrigeration, ventilation,
electrical, plumbing, mechanical, elevator, escalator, sprinklers, fire/life
safety, security and energy management systems, including service contracts,
maintenance contracts, supplies and parts.

 

(vii)         Other items of repair or maintenance of elements of the Building.

 

(viii)        The costs of policing, security and supervision of the Building.

 

[g282111km01i002.jpg]

 

6

--------------------------------------------------------------------------------


 

(ix)           Fair market rental and other costs with respect to the management
office for the Building.

 

(x)            The cost of the rental of any machinery or equipment and the cost
of supplies used in the maintenance and operation of the Building.

 

(xi)           Audit fees and the cost of accounting services incurred in the
preparation of statements referred to in this Lease and financial statements,
and in the computation of the rents and charges payable by tenants of the
Building.

 

(xii)          Capital expenditures (a) made primarily to reduce Operating
Expenses, or to comply with any laws or other governmental requirements, or
(b) for replacements (as opposed to additions or new improvements) of
non-structural items located in the common areas of the property required to
keep such areas in good condition; provided, all such permitted capital
expenditures (together with reasonable financing charges) shall be amortized for
purposes of this Lease over the shorter of (i) their useful lives, (ii) the
period during which the reasonably estimated savings in Operating Expenses
equals the expenditures, or (iii) three (3) years.

 

(xiii)         Legal fees and expenses.

 

(xiv)        Payments under any easement, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs in any
planned development.

 

(xv)         A fee for the administration and management of the Building as
reasonably determined by Landlord from time to time.

 

Operating Expenses shall not include costs of alteration of the premises of
tenants of the Building, depreciation charges, interest and principal payments
on mortgages, ground rental payments, real estate brokerage and leasing
commissions, expenses incurred in enforcing obligations of tenants of the
Building, salaries and other compensation of executive officers of the managing
agent of the Building senior to the Building manager, costs of any special
service provided to any one tenant of the Building but not to tenants of the
Building generally, and costs of marketing or advertising the Building.   
Additionally, Landlord shall agree to limit controllable operating expense
increases (expenses other than utilities, insurance, expenses affected by
unionized labor or prevailing wage agreements, and taxes) to 5% per year.  
Operating expenses should not include costs of restoration in the case of
casualty or condemnation.   Landlord shall use commercially reasonable efforts
to inform Tenant nine (9) months prior to the date in which any major capital
expenditures will be passed through to Tenant.

 

(D)  If the Building does not have one hundred percent (100%) occupancy during
an entire calendar year, including the Base Year, then the variable cost
component of “Property Taxes” and “Operating Expenses” shall be equitably
adjusted so that the total amount of Property Taxes and Operating Expenses
equals the total amount which would have been paid or incurred by Landlord had
the Building been one hundred percent (100%) occupied for the entire calendar
year.  In no event shall Landlord be entitled to receive from Tenant and any
other tenants in the Building an aggregate amount in excess of actual Property
Taxes and Operating Expenses as a result of the foregoing provision.

 

4.02         Base Rent.

 

(A)  During the Lease Term, Tenant shall pay to Landlord as rental for the
Premises the Base Rent described in Section 1.07 above, subject to the following
annual adjustments (herein called the “Rent Adjustments”):

 

(B)  Annual Adjustments of Base Rent.  (see Section 1.07)

 

(a)           Tax and Operating Expense Adjustment.  During each calendar year,
the Base Rent payable by Tenant to Landlord, shall be increased by
(collectively, the “Tax and Operating Expense Adjustment”): (i) Tenant’s
Percentage Share of the dollar increase, if any, in Property Taxes for such year
over Property Taxes for the Base Year; and (ii) Tenant’s Percentage Share of the
dollar increase, if any, in any category of Operating Expenses paid or incurred
by Landlord during such year over the respective category of Operating Expenses
paid or incurred by Landlord during the Base Year.  A decrease in Property Taxes
or any category of Operating Expenses below the Base Year amounts shall not
decrease the amount of the Base Rent due hereunder or give rise to a credit in
favor of Tenant.

 

[g282111km01i002.jpg]

 

7

--------------------------------------------------------------------------------


 

4.03         Tax and Operating Expense Adjustment Procedure; Estimates.  The Tax
and Operating Expense Adjustment specified in Section 4.02(B)(a) shall be
determined and paid as follows:

 

(A)  During each calendar year subsequent to the Base Year, Landlord shall give
Tenant written notice of its estimate of any increased amounts payable under
Section 4.02(B)(a) for that calendar year.  On or before the first day of each
calendar month during the calendar year, Tenant shall pay to Landlord
one-twelfth (1/12th) of such estimated amounts; provided, however, that, not
more often than quarterly, Landlord may, by written notice to Tenant, revise its
estimate for such year, and subsequent payments by Tenant for such year shall be
based upon such revised estimate.

 

(B)  Within one hundred twenty (120) days after the close of each calendar year
or as soon thereafter as is practicable, Landlord shall deliver to Tenant a
statement of that year’s Property Taxes and Operating Expenses, and the actual
Tax and Operating Expense Adjustment to be made pursuant to
Section 4.02(B)(a) for such calendar year, as determined by Landlord (the
“Landlord’s Statement”) and such Landlord’s Statement shall be binding upon
Tenant, except as provided in Section 4.04 below.  If the amount of the actual
Tax and Operating Expense Adjustment is more than the estimated payments for
such calendar year made by Tenant, Tenant shall pay the deficiency to Landlord
upon receipt of Landlord’s Statement.  If the amount of the actual Tax and
Operating Expense Adjustment is less than the estimated payments for such
calendar year made by Tenant, any excess shall be credited against Rent (as
hereinafter defined) next payable by Tenant under this Lease or, if the Lease
Term has expired, any excess shall be paid to Tenant.  No delay in providing the
statement described in this subparagraph (B) shall act as a waiver of Landlord’s
right to payment under Section 4.02(B)(a) above.

 

(C)  If this Lease shall terminate on a day other than the end of a calendar
year, the amount of the Tax and Operating Expense Adjustment to be paid pursuant
to Section 4.02(B)(a) that is applicable to the calendar year in which such
termination occurs shall be prorated on the basis of the number of days from
January 1 of the calendar year to the termination date bears to 365.  The
termination of this Lease shall not affect the obligations of Landlord and
Tenant pursuant to Section 4.03(B) to be performed after such termination.

 

4.04         Review of Landlord’s Statement.  Provided that Tenant is not then
in default beyond any applicable cure period of its obligations to pay Base
Rent, additional rent described in Section 4.02(B), or any other payments
required to be made by it under this Lease and provided further that Tenant
strictly complies with the provisions of this Section 4.04, Tenant shall have
the right, once each calendar year, to reasonably review supporting data for any
portion of a Landlord’s Statement (provided, however, Tenant may not have an
audit right to all documentation relating to Building operations as this would
far exceed the relevant information necessary to properly document a
pass-through billing statement, but real estate tax statements, and information
on utilities, repairs, maintenance and insurance will be available), in
accordance with the following procedure:

 

(A)  Tenant shall, within ten (10) business days after any such Landlord’s
Statement is delivered, deliver a written notice to Landlord specifying the
portions of the Landlord’s Statement that are claimed to be incorrect, and
Tenant shall simultaneously pay to Landlord all amounts due from Tenant to
Landlord as specified in the Landlord’s Statement.  Except as expressly set
forth in subsection (C) below, in no event shall Tenant be entitled to withhold,
deduct, or offset any monetary obligation of Tenant to Landlord under the Lease
(including, without limitation, Tenant’s obligation to make all payments of Base
Rent and all payments of Tenant’s Tax and Operating Expense Adjustment) pending
the completion of and regardless of the results of any review of records under
this Section 4.04.  The right of Tenant under this Section 4.04 may only be
exercised once for any Landlord’s Statement, and if Tenant fails to meet any of
the above conditions as a prerequisite to the exercise of such right, the right
of Tenant under this Section 4.04 for a particular Landlord’s Statement shall be
deemed waived.

 

[g282111km01i002.jpg]

 

8

--------------------------------------------------------------------------------


 

(B)  Tenant acknowledges that Landlord maintains its records for the Building at
Landlord’s manager’s corporate offices presently located at the address set
forth in Section 1.12 and Tenant agrees that any review of records under this
Section 4.04 shall be at the sole expense of Tenant and shall be conducted by an
independent firm of certified public accountants of national standing that is
not being compensated on a contingency fee basis.  Tenant acknowledges and
agrees that any records reviewed under this Section 4.04 constitute confidential
information of Landlord, which shall not be disclosed to anyone other than the
accountants performing the review and the principals of Tenant who receive the
results of the review. If requested by Landlord, Tenant shall require its
employees or agents inspecting Landlord’s books and records to sign Landlord’s
confidentiality agreement as a condition of Landlord making Landlord’s relevant
accounting records available to them. The disclosure of such information to any
other person, whether or not caused by the conduct of Tenant, shall constitute a
material breach of this Lease.

 

(C)  Any errors disclosed by the review shall be promptly corrected by Landlord,
provided, however, that if Landlord disagrees with any such claimed errors,
Landlord shall have the right to cause another review to be made by an
independent firm of certified public accountants of national standing.  In the
event of a disagreement between the two accounting firms, the review that
discloses the least amount of deviation from the Landlord’s Statement shall be
deemed to be correct.  In the event that the results of the review of records
(taking into account, if applicable, the results of any additional review caused
by Landlord) reveal that Tenant has overpaid obligations for a preceding period,
the amount of such overpayment shall be credited against Tenant’s subsequent
installment obligations to pay the estimated Tax and Operating Expense
Adjustment.  In the event that such results show that Tenant has underpaid its
obligations for a preceding period, Tenant shall be liable for Landlord’s actual
accounting fees, and the amount of such underpayment shall be paid by Tenant to
Landlord with the next succeeding installment obligation of estimated Tax and
Operating Expense Adjustment.

 

4.05                           Payment.  Concurrently with the execution hereof,
Tenant shall pay Landlord Base Rent for the first calendar month of the Lease
Term.  Thereafter the Base Rent described in Section 1.07, as adjusted in
accordance with Section 4.02, shall be payable in advance on the First (1st) Day
of each calendar month.  If the Commencement Date is other than the first day of
a calendar month, the prepaid Base Rent for such partial month shall be prorated
in the proportion that the number of days this Lease is in effect during such
partial month bears to the total number of days in the calendar month.  All
Rent, and all other amounts payable to Landlord by Tenant pursuant to the
provisions of this Lease, shall be paid to Landlord, without notice, demand,
abatement, deduction or offset, in lawful money of the United States at
Landlord’s office in the Building or to such other person or at such other place
as Landlord may designate from time to time by written notice given to Tenant. 
No payment by Tenant or receipt by Landlord of a lesser amount than the correct
Rent due hereunder shall be deemed to be other than a payment on account; nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment be deemed to effect or evidence an accord and satisfaction; and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance or pursue any other remedy in this Lease or at law or in
equity provided.

 

4.06                           Late Charge; Interest.  Tenant acknowledges that
the late payment of Base Rent or any other amounts payable by Tenant to Landlord
hereunder (all of which shall constitute additional rental to the same extent as
Base Rent) will cause Landlord to incur administrative costs and other damages,
the exact amount of which would be impracticable or extremely difficult to
ascertain.  Landlord and Tenant agree that if Landlord does not receive any such
payment on or before five (5) days after the date the payment is due, Tenant
shall pay to Landlord, as additional rent, (a) a late charge equal to five
percent (5%) of the overdue amount to cover such additional administrative
costs; and (b) interest on the delinquent amounts at the lesser of the maximum
rate permitted by law if any or twelve percent (12%) per annum from the date due
to the date paid.

 

4.07                           Additional Rent.  For purposes of this Lease, all
amounts payable by Tenant to Landlord pursuant to this Lease, whether or not
denominated as such, shall constitute Base Rent.  Any amounts due Landlord shall
sometimes be referred to in this Lease as “Rent”.

 

4.08                           Additional Taxes.  Notwithstanding anything in
Section 4.01(B) to the contrary, Tenant shall reimburse Landlord upon demand for
any and all taxes payable by or imposed upon Landlord upon or with respect to: 
any fixtures or personal property located in the Premises; any leasehold
improvements made in or to the Premises by or for Tenant; the Rent payable
hereunder, including, without limitation, any gross receipts tax, license fee or
excise tax levied by any governmental authority; the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy of any
portion of the Premises (including without limitation any applicable possessory
interest taxes); or this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises.

 

[g282111km03i001.jpg]

 

9

--------------------------------------------------------------------------------


 

ARTICLE V - SECURITY DEPOSIT

 

5.01                           Upon the execution of this Lease, Tenant shall
deposit with Landlord the Security Deposit described in Section 1.09 above.  The
Security Deposit is made by Tenant to secure the faithful performance of all the
terms, covenants and conditions of this Lease to be performed by Tenant.  If
Tenant shall default with respect to any covenant or provision hereof, Landlord
may use, apply or retain all or any portion of the Security Deposit to cure such
default or to compensate Landlord for any loss or damage which Landlord may
suffer thereby. If Landlord so uses or applies all or any portion of the
Security Deposit, Tenant shall immediately upon written demand deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to the full
amount hereinabove stated.  Landlord shall not be required to keep the Security
Deposit separate from its general accounts and Tenant shall not be entitled to
interest on the Security Deposit.  Tenant expressly agrees to waive the
protections afforded under California Civil Code Section 1950.7, thus allowing
Landlord to apply the Security Deposit towards future rents owing in the case of
Tenant’s default.  Within thirty (30) days after the expiration of the Lease
Term and the vacation of the Premises by Tenant, the Security Deposit, or such
part as has not been applied to cure the default, shall be returned to Tenant.

 

ARTICLE VI - USE OF PREMISES

 

6.01                           Tenants Permitted Use.  Tenant shall use the
Premises only for Tenant’s Permitted Use as set forth in Section 1.10 above and
shall not use or permit the Premises to be used for any other purpose.  Tenant
shall, at its sole cost and expense, obtain all governmental licenses and
permits required to allow Tenant to conduct Tenant’s Permitted Use.  Landlord
disclaims any warranty that the Premises are suitable for Tenant’s use and
Tenant acknowledges that it has had a full opportunity to make its own
determination in this regard.

 

6.02                           Compliance With Laws and Other Requirements.

 

(A)  Tenant shall cause the use of the Premises to comply in all material
respects with all laws, ordinances, regulations and directives of any
governmental authority having jurisdiction including, without limitation, any
certificate of occupancy and any law, ordinance, regulation, covenant, condition
or restriction affecting the Building or the Premises which in the future may
become applicable to the Premises (collectively “Applicable Laws”).

 

(B)  Tenant shall not use the Premises, or permit the Premises to be used, in
any manner which:  (a) violates any Applicable Law; (b) causes or is reasonably
likely to cause damage to the Building or the Premises; (c) violates a
requirement or condition of any fire and extended insurance policy covering the
Building and/or the Premises, or increases the cost of such policy;
(d) constitutes or is reasonably likely to constitute a nuisance, annoyance or
inconvenience to other tenants or occupants of the Building or its equipment,
facilities or systems; (e) interferes with, or is reasonably likely to interfere
with, the transmission or reception of microwave, television, radio, telephone
or other communication signals by antennae or other facilities located in the
Building; or (f) violates the Rules and Regulations described in Article XIX.

 

6.03                           Hazardous Materials.

 

(A)  No Hazardous Materials, as defined herein, shall be Handled, as also
defined herein, upon, about, above or beneath the Premises or any portion of the
Building by or on behalf of Tenant, its subtenants or its assignees, or their
respective contractors, clients, officers, directors, employees, agents, or
invitees.  Any such Hazardous Materials so Handled shall be known as Tenant’s
Hazardous Materials.  Notwithstanding the foregoing, normal quantities of
Tenant’s Hazardous Materials customarily used in the conduct of general
administrative and executive office activities (e.g., copier fluids and cleaning
supplies) may be Handled at the Premises without Landlord’s prior written
consent.  Tenant’s Hazardous Materials shall be Handled at all times in
compliance with the manufacturer’s instructions therefor and all applicable
Environmental Laws, as defined herein.

 

[g282111km03i001.jpg]

 

10

--------------------------------------------------------------------------------


 

(B)  Notwithstanding the obligation of Tenant to indemnify Landlord pursuant to
this Lease, Tenant shall, at its sole cost and expense, promptly take all
actions required by any Regulatory Authority, as defined herein, or necessary
for Landlord to make full economic use of the Premises or any portion of the
Building, which requirements or necessity arises from the Handling of Tenant’s
Hazardous Materials upon, about, above or beneath the Premises or any portion of
the Building.  Such actions shall include, but not be limited to, the
investigation of the environmental condition of the Premises or any portion of
the Building, the preparation of any feasibility studies or reports and the
performance of any cleanup, remedial, removal or restoration work.  Tenant shall
take all actions necessary to restore the Premises or any portion of the
Building to the condition existing prior to the introduction of Tenant’s
Hazardous Materials, notwithstanding any less stringent standards or remediation
allowable under applicable Environmental Laws.  Tenant shall nevertheless obtain
Landlord’s written approval prior to undertaking any actions required by this
Section, which approval shall not be unreasonably withheld so long as such
actions would not potentially have a material adverse long-term or short-term
effect on the Premises or any portion of the Building.

 

(C)  Tenant agrees to execute affidavits, representations, and the like from
time to time at Landlord’s request stating Tenant’s best knowledge and belief
regarding the presence of Hazardous Materials on the Premises.

 

(D)  “Environmental Laws”  means and includes all now and hereafter existing
statutes, laws, ordinances, codes, regulations, rules, rulings, orders, decrees,
directives, policies and requirements by any Regulatory Authority regulating,
relating to, or imposing liability or standards of conduct concerning public
health and safety or the environment.

 

(E)  “Hazardous Materials” means:  (a) any material or substance:  (i) which is
defined or becomes defined as a “hazardous substance,” “hazardous waste,”
“infectious waste,” “chemical mixture or substance,” or “air pollutant” under
Environmental Laws; (ii) containing petroleum, crude oil or any fraction
thereof; (iii) containing polychlorinated biphenyls (PCB’s); (iv) containing
asbestos; (v) which is radioactive; (vi) which is infectious; or (b) any other
material or substance displaying toxic, reactive, ignitable or corrosive
characteristics, as all such terms are used in their broadest sense, and are
defined, or become defined by Environmental Laws; or (c) materials which cause a
nuisance upon or waste to the Premises or any portion of the Building.

 

(F)  “Handle,” “handle,” “Handled,” “handled,” “Handling,” or “handling” shall
mean any installation, handling, generation, storage, treatment, use, disposal,
discharge, release, manufacture, refinement, presence, migration, emission,
abatement, removal, transportation, or any other activity of any type in
connection with or involving Hazardous Materials.

 

(G)                                “Regulatory Authority” shall mean any
federal, state or local governmental agency, commission, board or political
subdivision.

 

(H)                               Tenant acknowledges that the Landlord has
advised Tenant that the Building contains, or is likely to contain, materials
which contain asbestos. Asbestos may be found in all building materials
excluding those materials made from wood, glass, metal, rubber, and plastic.
Landlord shall be obligated to remediate/encapsulate any asbestos containing
materials as necessary to comply with laws at its expense (the cost of which
shall not be included in Operating expenses) and indemnify Tenant against
liabilities and damages attributable to asbestos (unless caused by Tenant’s or
third party’s activities).  If Tenant undertakes any alterations, additions, or
improvements to the Premises, Tenant shall undertake the alterations, additions,
or improvements in a manner that avoids disturbing any materials which may
contain asbestos. If materials which may contain asbestos are likely to be
disturbed in the course of such work Tenant shall remove or encapsulate the
materials in accordance with an asbestos abatement plan approved by Landlord and
otherwise in accordance with all applicable laws and regulations. Tenant also
acknowledges that materials which contain asbestos do not pose a significant
risk of creating exposures which exceed the Permissible Exposure Limits unless
they are improperly disturbed, damaged, or deteriorated. Tenant shall promptly
report to Landlord damage or deterioration of materials which may contain
asbestos.

 

[g282111km03i001.jpg]

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII - UTILITIES AND SERVICES

 

7.01                           Building Services.  As long as Tenant is not in
monetary default under this Lease, Landlord agrees to furnish or cause to be
furnished to the Premises the following utilities and services, subject to the
conditions and standards set forth herein:

 

(A)  Non-attended automatic elevator service (if the Building has such equipment
serving the Premises), in common with Landlord and other tenants and occupants
and their agents and invitees.

 

(B)  During Business Hours, as defined in Section 1.11 of this Lease, such air
conditioning, heating and ventilation as, in Landlord’s reasonable judgment, are
required for the comfortable use and occupancy of the Premises.  Landlord may
make available to Tenant heating, ventilation or air conditioning in excess of
that which Landlord shall be required to provide hereunder.  If Tenant needs
HVAC during non-Business Hours, Tenant shall provide no less than forty-eight
(48) hours’ prior notice to Landlord and pay as additional rent the cost of
after-hour HVAC at the Building’s prevailing rates, subject to change.  Said
Landlord’s fee for any such additional HVAC provided to Tenant, will be separate
from and in addition to the Tax and Operating Expenses Adjustment provided in
Article IV.  (see Addendum 1)

 

(C)  Water for rest room purposes.

 

(D)  Reasonable janitorial and cleaning services, provided that the Premises are
used exclusively for office purposes and are kept reasonably in order by
Tenant.  If the Premises are not used exclusively as offices, Landlord, at
Landlord’s sole discretion, may require that the Premises be kept clean and in
order by Tenant, at Tenant’s expense, to the satisfaction of Landlord and by
persons approved by Landlord; and, in all events, Tenant shall pay to Landlord
the cost of removal of Tenant’s refuse and rubbish, to the extent that the same
exceeds the refuse and rubbish attendant to normal office usage.

 

(E)  At all reasonable times, electric current of not less than 3.5 watts per
square foot for building standard lighting and fractional horsepower office
machines; provided, however, that (i) without Landlord’s consent, Tenant shall
not install, or permit the installation, in the Premises of any computers, word
processors, electronic data processing equipment or other type of equipment or
machines which will increase Tenant’s use of electric current in excess of that
which Landlord is obligated to provide hereunder (provided, however, that the
foregoing shall not preclude the use of personal computers or similar office
equipment); (ii) if Tenant shall require electric current which may disrupt the
provision of electrical service to other tenants, Landlord may refuse to grant
its consent or may condition its consent upon Tenant’s payment of the cost of
installing and providing any additional facilities required to furnish such
excess power to the Premises and upon the installation in the Premises of
electric current meters to measure the amount of electric current consumed, in
which latter event Tenant shall pay for the cost of such meter(s) and the cost
of installation, maintenance and repair thereof, as well as for all excess
electric current consumed at the rates charged by the applicable local public
utility, plus a reasonable amount to cover the additional expenses incurred by
Landlord in keeping account of the electric current so consumed; and (iii) if
Tenant’s increased electrical requirements will materially affect the
temperature level in the Premises or the Building, Landlord’s consent may be
conditioned upon Tenant’s requirement to pay such amounts as will be incurred by
Landlord to install and operate any machinery or equipment necessary to restore
the temperature level to that otherwise required to be provided by Landlord,
including but not limited to the cost of modifications to the air conditioning
system.  Landlord shall not, in any way, be liable or responsible to Tenant for
any loss or damage or expense which Tenant may incur or sustain if, for any
reasons beyond Landlord’s reasonable control, either the quantity or character
of electric service is changed or is no longer available or suitable for
Tenant’s requirements.  Tenant covenants that at all times its use of electric
current shall never exceed the capacity of the feeders, risers or electrical
installations of the Building.  If submetering of electricity in the Building
will not be permitted under future laws or regulations, the Rent will then be
equitably and periodically adjusted to include an additional payment to Landlord
reflecting the cost to Landlord for furnishing electricity to Tenant in the
Premises.

 

[g282111km03i001.jpg]

 

12

--------------------------------------------------------------------------------


 

Any amounts which Tenant is required to pay to Landlord pursuant to this
Section 7.01 shall be payable upon demand by Landlord and shall constitute
additional rent.

 

7.02                           Interruption of Services.  Landlord shall not be
liable for any failure to furnish, stoppage of, or interruption in furnishing
any of the services or utilities described in Section 7.01, when such failure is
caused by accident, breakage, repairs, strikes, lockouts, labor disputes, labor
disturbances, governmental regulation, civil disturbances, acts of war,
moratorium or other governmental action, or any other cause beyond Landlord’s
reasonable control, and, in such event, Tenant shall not be entitled to any
damages nor shall any failure or interruption abate or suspend Tenant’s
obligation to pay Base Rent and additional rent required under this Lease or
constitute or be construed as a constructive or other eviction of Tenant. 
Further, in the event any governmental authority or public utility promulgates
or revises any law, ordinance, rule or regulation, or issues mandatory controls
or voluntary controls relating to the use or conservation of energy, water, gas,
light or electricity, the reduction of automobile or other emissions, or the
provision of any other utility or service, Landlord may take any reasonably
appropriate action to comply with such law, ordinance, rule, regulation,
mandatory control or voluntary guideline and Tenant’s obligations hereunder
shall not be affected by any such action of Landlord.  The parties acknowledge
that safety and security devices, services and programs provided by Landlord, if
any, while intended to deter crime and ensure safety, may not in given instances
prevent theft or other criminal acts, or ensure safety of persons or property. 
The risk that any safety or security device, service or program may not be
effective, or may malfunction, or be circumvented by a criminal, is assumed by
Tenant with respect to Tenant’s property and interests, and Tenant shall obtain
insurance coverage to the extent Tenant desires protection against such criminal
acts and other losses, as further described in this Lease.  Tenant agrees to
cooperate in any reasonable safety or security program developed by Landlord or
required by Law.  Notwithstanding the forgoing, if there is an interruption of
services as a result of factors within Landlord’s commercially reasonable
control that lasts for more than 5 business days, and Tenant cannot and does not
use the Premises or a part of the Premises as a result, Tenant should receive
proportionate rent abatement until such service interruption has been resolved,
with the exception that if a particular resolution requires more time then
Tenant shall not be entitled to rent abatement unless Landlord has failed to
request that the appropriate vendor address the particular problem

 

ARTICLE VIII - MAINTENANCE AND REPAIRS

 

8.01                           Landlord’s Obligations.  Except as provided in
Sections 8.02 and 8.03 below, Landlord shall maintain the Building in reasonable
order and repair throughout the Lease Term in a manner consistent with standards
of comparable Class A office buildings in the San Fernando Valley; provided,
however, that Landlord shall not be liable for any failure to make any repairs
or to perform any maintenance unless such failure shall persist for an
unreasonable time after written notice of the need for such repairs or
maintenance is given to Landlord by Tenant.  Except as provided in Article XI,
there shall be no abatement of Rent, nor shall there be any liability of
Landlord, by reason of any injury or inconvenience to, or interference with,
Tenant’s business or operations arising from the making of, or failure to make,
any maintenance or repairs in or to any portion of the Building.

 

8.02                           Tenant’s Obligations.  During the Lease Term,
Tenant shall, at its sole cost and expense, maintain the Premises in good order
and repair (including, without limitation, the carpet, wall-covering, doors,
plumbing and other fixtures, equipment, alterations and improvements, whether
installed by Landlord or Tenant).  Further, except for normal wear and tear,
Tenant shall be responsible for, and upon demand by Landlord shall promptly
reimburse Landlord for, any damage to any portion of the Building or the
Premises caused by (a) Tenant’s activities in the Building or the Premises;
(b) the performance or existence of any alterations, additions or improvements
made by Tenant in or to the Premises; (c) the installation, use, operation or
movement of Tenant’s property in or about the Building or the Premises; or
(d) any act or omission by Tenant or its officers, partners, employees, agents,
contractors or invitees.

 

8.03                           Landlord’s Rights.  Landlord and its contractors
shall have the right, at all reasonable times and upon prior oral or telephonic
notice to Tenant at the Premises, other than in the case of any emergency in
which case no notice shall be required, to enter upon the Premises to make any
repairs to the Premises or the Building reasonably required or deemed reasonably
necessary by Landlord and to erect such equipment, including scaffolding, as is
reasonably necessary to effect such repairs.

 

[g282111km03i001.jpg]

 

13

--------------------------------------------------------------------------------


 

ARTICLE IX - ALTERATIONS, ADDITIONS AND IMPROVEMENTS

 

9.01                           Landlord’s Consent; Conditions.  Tenant shall not
make or permit to be made any alterations, additions, or improvements in or to
the Premises (“Alterations”) without the prior written consent of Landlord,
which consent, with respect to non-structural alterations, shall not be
unreasonably withheldLandlord may impose as a condition to making any
Alterations such requirements as Landlord in its sole discretion deems necessary
or desirable including without limitation:  Tenant’s submission to Landlord, for
Landlord’s prior written approval, of all plans and specifications relating to
the Alterations; Landlord’s prior written approval of the time or times when the
Alterations are to be performed; Landlord’s prior written approval of the
contractors and subcontractors performing work in connection with the
Alterations; Tenant’s receipt of all necessary permits and approvals from all
governmental authorities having jurisdiction over the Premises prior to the
construction of the Alterations; Tenant’s delivery to Landlord of such bonds and
insurance as Landlord shall reasonably require; and Tenant’s payment to Landlord
of all reasonable out of pocket costs and expenses incurred by Landlord because
of Tenant’s Alterations, including but not limited to costs incurred in
reviewing the plans and specifications for, and the progress of, the
Alterations.  Tenant is required to provide Landlord written notice of whether
the Alterations include the Handling of any Hazardous Materials and whether
these materials are of a customary and typical nature for industry practices. 
Upon completion of the Alterations, Tenant shall provide Landlord with copies of
as-built plans.  Neither the approval by Landlord of plans and specifications
relating to any Alterations nor Landlord’s supervision or monitoring of any
Alterations shall constitute any warranty by Landlord to Tenant of the adequacy
of the design for Tenant’s intended use or the proper performance of the
Alterations.

 

9.02                           Performance of Alterations Work.  All work
relating to the Alterations shall be performed in compliance with the plans and
specifications approved by Landlord, all applicable laws, ordinances, rules,
regulations and directives of all governmental authorities having jurisdiction
(including without limitation Title 24 of the California Administrative Code)
and the requirements of all carriers of insurance on the Premises and the
Building, the Board of Underwriters, Fire Rating Bureau, or similar
organization.  All work shall be performed in a diligent, first class manner and
so as not to unreasonably interfere with any other tenants or occupants of the
Building.  All reasonable out of pocket costs incurred by Landlord relating to
the Alterations shall be payable to Landlord by Tenant as additional rent upon
demand.  No asbestos-containing materials shall be used or incorporated in the
Alterations.  No lead-containing surfacing material, solder, or other
construction materials or fixtures where the presence of lead might create a
condition of exposure not in compliance with Environmental Laws shall be
incorporated in the Alterations.

 

9.03                           Liens.  Tenant shall pay when due all costs for
work performed and materials supplied to the Premises.  Tenant shall keep
Landlord, the Premises and the Building free from all liens, stop notices and
violation notices relating to the Alterations or any other work performed for,
materials furnished to or obligations incurred by or for Tenant and Tenant shall
protect, indemnify, hold harmless and defend Landlord, the Premises and the
Building of and from any and all loss, cost, damage, liability and expense,
including attorneys’ fees, arising out of or related to any such liens or
notices.  Further, Tenant shall give Landlord not less then seven (7) business
days prior written notice before commencing any Alterations in or about the
Premises to permit Landlord to post appropriate notices of non-responsibility. 
During the progress of such work, Tenant shall, upon Landlord’s request, furnish
Landlord with sworn contractor’s statements and lien waivers covering all work
theretofore performed.  Tenant shall satisfy or otherwise discharge all liens,
stop notices or other claims or encumbrances within ten (10) days after Landlord
notifies Tenant in writing that any such lien, stop notice, claim or encumbrance
has been filed.  If Tenant fails to pay and remove such lien, claim or
encumbrance within such ten (10) days, Landlord, at its election, may pay and
satisfy the same and in such event the sums so paid by Landlord, with interest
from the date of payment at the rate set forth in Section 4.06 hereof for
amounts owed Landlord by Tenant shall be deemed to be additional rent due and
payable by Tenant at once without notice or demand.

 

9.04                           Lease Termination.  Except as provided in this
Section 9.04, upon expiration or earlier termination of this Lease Tenant shall
surrender the Premises to Landlord in the same condition as existed on the date
Tenant first occupied the Premises, (whether pursuant to this Lease or an
earlier lease), subject to reasonable wear and tear. 

 

[g282111km03i001.jpg]

 

14

--------------------------------------------------------------------------------


 

All Alterations shall become a part of the Premises and shall become the
property of Landlord upon the expiration or earlier termination of this Lease,
unless Landlord shall, by written notice given to Tenant, require Tenant to
remove some or all of Tenant’s Alterations, in which event Tenant shall promptly
remove the designated Alterations and shall promptly repair any resulting
damage, all at Tenant’s sole expense.  All business and trade fixtures,
machinery and equipment, furniture, movable partitions and items of personal
property owned by Tenant or installed by Tenant at its expense in the Premises
shall be and remain the property of Tenant; upon the expiration or earlier
termination of this Lease, Tenant shall, at its sole expense, remove all such
items and repair any damage to the Premises or the Building caused by such
removal.  If Tenant fails to remove any such items (“Abandoned Items”) or repair
such damage promptly after the expiration or earlier termination of the Lease,
Landlord may, but need not, do so with no liability to Tenant, and Tenant shall
pay Landlord the cost thereof upon demand.  Tenant agrees to indemnify Landlord
for any and all loss, cost, damage, liability or expense as incurred (including
but not limited to reasonable attorneys’ fees and legal costs) arising out of or
related to any claim, suit or judgment brought by or in favor of any person or
persons for damage, loss or expense which arises out of, is occasioned by or is
in any way attributable to the Abandoned Items.  Notwithstanding the foregoing
to the contrary, in the event that Landlord gives its consent, pursuant to the
provisions of Section 9.01 of this Lease, to allow Tenant to make an Alteration
in the Premises, Landlord agrees, upon Tenant’s written request, to notify
Tenant in writing at the time of the giving of such consent whether Landlord
will require Tenant, at Tenant’s cost, to remove such Alteration at the end of
the Lease Term.

 

ARTICLE X - INDEMNIFICATION AND INSURANCE

 

10.01                     Indemnification.

 

(A)  Tenant agrees to protect, indemnify, hold harmless and defend Landlord and
any Mortgagee (except outside of Tenant’s premises), as defined herein, and each
of their respective partners, directors, officers, agents and employees,
successors and assigns, (except to the extent of the losses described below are
caused by the gross negligence of Landlord, its agents and employees), from and
against:

 

(i)                                     any and all loss, cost, damage,
liability or expense as incurred (including but not limited to reasonable
attorneys’ fees and legal costs) arising out of or related to any claim, suit or
judgment brought by or in favor of any person or persons for damage, loss or
expense due to, but not limited to, bodily injury, including death, or property
damage sustained by such person or persons which arises out of, is occasioned by
or is in any way attributable to the use or occupancy of the Premises or any
portion of the Building by Tenant or the acts or omission of Tenant or its
agents, employees, contractors, clients, invitees or subtenants except that
caused by the sole active negligence or willful misconduct of Landlord or its
agents or employees.  Such loss or damage shall include, but not be limited to,
any injury or damage to, or death of, Landlord’s employees or agents or damage
to the Premises or any portion of the Building.

 

(ii)                                  any and all environmental damages which
arise from:  (i) the Handling of any Tenant’s Hazardous Materials, as defined in
Section 6.03 or (ii) the breach of any of the provisions of this Lease.  For the
purpose of this Lease, “environmental damages” shall mean (a) all claims,
judgments, damages, penalties, fines, costs, liabilities, and losses (including
without limitation, diminution in the value of the Premises or any portion of
the Building, damages for the loss of or restriction on use of rentable or
usable space or of any amenity of the Premises or any portion of the Building,
and from any adverse impact on Landlord’s marketing of space); (b) all
reasonable sums paid for settlement of claims, attorneys’ fees, consultants’
fees and experts’ fees; and (c) all costs incurred by Landlord in connection
with investigation or remediation relating to the Handling of Tenant’s Hazardous
Materials, whether or not required by Environmental Laws, necessary for Landlord
to make full economic use of the Premises or any portion of the Building, or
otherwise required under this Lease.  To the extent that Landlord is held
strictly liable by a court or other governmental agency of competent
jurisdiction under any Environmental Laws, Tenant’s

 

[g282111km03i001.jpg]

 

15

--------------------------------------------------------------------------------


 

obligation to Landlord and the other indemnities under the foregoing
indemnification shall likewise be without regard to fault on Tenant’s part with
respect to the violation of any Environmental Law which results in liability to
the indemnitee.  Tenant’s obligations and liabilities pursuant to this
Section 10.01 shall survive the expiration or earlier termination of this Lease.

 

(B)  Landlord agrees to protect, indemnify, hold harmless and defend Tenant from
and against any and all loss, cost, damage, liability or expense, including
reasonable attorneys’ fees, with respect to any claim of damage or injury to
persons or property at the Premises, caused by the gross negligence of Landlord
or its authorized agents or employees.

 

(C)  Notwithstanding anything to the contrary contained herein, nothing shall be
interpreted or used to in any way affect, limit, reduce or abrogate any
insurance coverage provided by any insurers to either Tenant or Landlord.

 

(D)  Notwithstanding anything to the contrary contained in this Lease, nothing
herein shall be construed to infer or imply that Tenant is a partner, joint
venturer, agent, employee, or otherwise acting by or at the direction of
Landlord.

 

10.02                     Property Insurance.

 

(A)  At all times during the Lease Term, Tenant shall procure and maintain, at
its sole expense, “all-risk” property insurance, for damage or other loss caused
by fire or other casualty or cause including, but not limited to, vandalism and
malicious mischief, theft, water damage of any type, including sprinkler
leakage, bursting of pipes, explosion, in an amount not less than one hundred
percent (100%) of the replacement cost covering (a) all Alterations made by or
for Tenant in the Premises; and (b) Tenant’s trade fixtures, equipment and other
personal property from time to time situated in the Premises.  The proceeds of
such insurance shall be used for the repair or replacement of the property so
insured, except that if not so applied or if this Lease is terminated following
a casualty, the proceeds applicable to the leasehold improvements shall be paid
to Landlord and the proceeds applicable to Tenant’s personal property shall be
paid to Tenant.

 

(B)  At all times during the Lease Term, Tenant shall procure and maintain
business interruption insurance in such amount as will reimburse Tenant for
direct or indirect loss of earnings attributable to all perils insured against
in Section 10.02(A).

 

(C)  Landlord shall, at all times during the Lease Term, procure and maintain
“all-risk” property insurance in the amount not less than ninety percent (90%)
of the insurable replacement cost covering the Building in which the Premises
are located and such other insurance as may be required by a Mortgagee or
otherwise desired by Landlord.

 

10.03                     Liability Insurance.

 

(A)  At all times during the Lease Term, Tenant shall procure and maintain, at
its sole expense, commercial general liability insurance applying to the use and
occupancy of the Premises and the business operated by Tenant.  Such insurance
shall have a minimum combined single limit of liability of at least One Million
Dollars ($1,000,000) per occurrence and a general aggregate limit of at least
One Million Dollars ($1,000,000).  All such policies shall be written to apply
to all bodily injury, property damage, personal injury losses and shall be
endorsed to include Landlord and its agents, beneficiaries, partners, employees,
and any deed of trust holder or mortgagee of Landlord or any ground lessor as
additional insureds.  Such liability insurance shall be written as primary
policies, not excess or contributing with or secondary to any other insurance as
may be available to the additional insureds.

 

(B)  Prior to the sale, storage, use or giving away of alcoholic beverages on or
from the Premises by Tenant or another person, Tenant, at its own expense, shall
obtain a policy or policies of insurance issued by a responsible insurance
company and in a form acceptable to Landlord saving harmless and protecting
Landlord and the Premises against any and all damages, claims, liens, judgments,
expenses and costs, including actual attorneys’ fees, arising under any present
or future law, statute, or ordinance of the State of California or other
governmental authority having jurisdiction of the Premises, by reason of any
storage, sale, use or giving away of alcoholic beverages on or from the
Premises.  Such policy or policies of insurance shall have a minimum combined
single limit of One Million ($1,000,000) per occurrence and shall apply to
bodily injury, fatal or nonfatal; injury to means of support; and injury to
property of any person.  Such policy or policies of insurance shall name
Landlord and its agents, beneficiaries, partners, employees and any mortgagee of
Landlord or any ground lessor of Landlord as additional insureds.

 

[g282111km03i001.jpg]

 

16

--------------------------------------------------------------------------------


 

(C)  Landlord shall, at all times during the Lease Term, procure and maintain
commercial general liability insurance for the Building in which the Premises
are located.  Such insurance shall have minimum combined single limit of
liability of at least Two Million Dollars ($2,000,000) per occurrence, and a
general aggregate limit of at least Two Million Dollars ($2,000,000).

 

10.04                     Workers’ Compensation Insurance.  At all times during
the Lease Term, Tenant shall procure and maintain Workers’ Compensation
Insurance in accordance with the laws of the State of California, and Employer’s
Liability insurance with a limit not less than One Million Dollars ($1,000,000)
Bodily Injury Each Accident; One Million Dollars ($1,000,000) Bodily Injury By
Disease - Each Person; and One Million Dollars ($1,000,000) Bodily Injury to
Disease - Policy Limit.

 

10.05                     Policy Requirements.  All insurance required to be
maintained by Tenant shall be issued by insurance companies authorized to do
insurance business in the State of California and rated not less than A-VIII in
Best’s Insurance Guide.  A certificate of insurance (or, at Landlord’s option,
copies of the applicable policies) evidencing the insurance required under this
Article X shall be delivered to Landlord not less than thirty (30) days prior to
the Commencement Date.  No such policy shall be subject to cancellation or
modification without thirty (30) days prior written notice to Landlord and to
any deed of trust holder, mortgagee or ground lessor designated by Landlord to
Tenant.  Tenant shall furnish Landlord with a replacement certificate with
respect to any insurance not less than thirty (30) days prior to the expiration
of the current policy.  Tenant shall have the right to provide the insurance
required by this Article X pursuant to blanket policies, but only if such
blanket policies expressly provide coverage to the Premises and Landlord as
required by this Lease.

 

10.06                     Waiver of Subrogation.  Each party hereby waives any
right of recovery against the other for injury or loss due to hazards covered by
insurance or required to be covered, to the extent of the injury or loss covered
thereby.  Any policy of insurance to be provided by Tenant or Landlord pursuant
to this Article X shall contain a clause denying the applicable insurer any
right of subrogation against the other party.

 

10.07                     Failure to Insure.  If Tenant fails to maintain any
insurance which Tenant is required to maintain pursuant to this Article X,
Tenant shall be liable to Landlord for any loss or cost resulting from such
failure to maintain.  Tenant may not self-insure against any risks required to
be covered by insurance without Landlord’s prior written consent.

 

ARTICLE XI - DAMAGE OR DESTRUCTION

 

11.01                     Total Destruction.  Except as provided in
Section 11.03 below, this Lease shall automatically terminate if the Building is
totally destroyed.

 

11.02                     Partial Destruction of Premises.  If the Premises are
damaged by any casualty and, in Landlord’s opinion, the Premises (exclusive of
any Alterations made to the Premises by Tenant) can be restored to its
pre-existing condition within two hundred ten (210) days after the date of the
damage or destruction, Landlord shall, upon written notice from Tenant to
Landlord of such damage, except as provided in Section 11.03, promptly and with
due diligence repair any damage to the Premises (exclusive of any Alterations to
the Premises made by Tenant, which shall be promptly repaired by Tenant at its
sole expense) and, until such repairs are completed, the Rent shall be abated
from the date of damage or destruction in the same proportion that the rentable
area of the portion of the Premises which is unusable by Tenant in the conduct
of its business bears to the total rentable area of the Premises.  If such
repairs cannot, in Landlord’s opinion, be made within said two hundred ten (210)
day period, then Landlord may, at its option, exercisable by written notice
given to Tenant within thirty (30) days after the date of the damage or
destruction, elect to make the repairs within a reasonable time after the damage
or destruction, in which event this Lease shall remain in full force and effect
but the Rent shall be abated as provided in the preceding sentence; if Landlord
does not so elect to make the repairs, then either Landlord or Tenant shall have
the right, by written notice given to the other within sixty (60) days after the
date of the damage or destruction, to terminate this Lease as of the date of the
damage or destruction.

 

[g282111km03i001.jpg]

 

17

--------------------------------------------------------------------------------


 

11.03                     Exceptions to Landlord’s Obligations.  Notwithstanding
anything to the contrary contained in this Article XI, Landlord shall have no
obligation to repair the Premises if either: (a) the Building in which the
Premises are located is so damaged as to require repairs to the Building
exceeding twenty percent (20%) of the full insurable value of the Building; or
(b) Landlord elects to demolish the Building in which the Premises are located;
or (c) the damage or destruction occurs less than two (2) years prior to the
Termination Date, exclusive of option periods; or (d) the damage or destruction
is caused by an uninsured event.  Further, Tenant’s Rent shall not be abated if
either (i) the damage or destruction is repaired within five (5) business days
after Landlord receives written notice from Tenant of the casualty, or
(ii) Tenant, or any officers, partners, employees, agents or invitees of Tenant,
or any assignee or subtenant of Tenant, is, in whole or in part, responsible for
the damage or destruction.

 

11.04                     Waiver.  The provisions contained in this Lease shall
supersede any contrary laws (whether statutory, common law or otherwise) now or
hereafter in effect relating to damage, destruction, self-help or termination,
including California Civil Code Sections 1932 and 1933.

 

ARTICLE XII - CONDEMNATION

 

12.01                     Taking.  If the entire Premises or so much of the
Premises as to render the balance unusable by Tenant shall be taken by
condemnation, sale in lieu of condemnation or in any other manner for any public
or quasi-public purpose (collectively “Condemnation”), and if Landlord, at its
option, is unable or unwilling to provide substitute premises containing at
least as much rentable area as described in Section 1.02 above, then this Lease
shall terminate on the date that title or possession to the Premises is taken by
the condemning authority, whichever is earlier.

 

12.02                     Award.  In the event of any Condemnation, the entire
award for such taking shall belong to Landlord.  Tenant shall have no claim
against Landlord or the award for the value of any unexpired term of this Lease
or otherwise.  Tenant shall be entitled to independently pursue a separate award
in a separate proceeding for Tenant’s relocation costs directly associated with
the taking, provided such separate award does not diminish Landlord’s award.

 

12.03                     Temporary Taking.  No temporary taking of the Premises
shall terminate this Lease or entitle Tenant to any abatement of the Rent
payable to Landlord under this Lease; provided, further, that any award for such
temporary taking shall belong to Tenant to the extent that the award applies to
any time period during the Lease Term and to Landlord to the extent that the
award applies to any time period outside the Lease Term.

 

ARTICLE XIII - RELOCATION

 

13.01                     Relocation.  Intentionally omitted.

 

ARTICLE XIV - ASSIGNMENT AND SUBLETTING

 

14.01                     Restriction.  Without the prior written consent of
Landlord, which shall not be unreasonably withheld, Tenant shall not, either
voluntarily or by operation of law, assign, encumber, or otherwise transfer this
Lease or any interest herein, or sublet the Premises or any part thereof, or
permit the Premises to be occupied by anyone other than Tenant or Tenant’s
employees (any such assignment, encumbrance, subletting, occupation or transfer
is hereinafter referred to as a “Transfer”).  For purposes of this Lease, the
term “Transfer” shall also include (a) if Tenant is a partnership, the
withdrawal or change, voluntary, involuntary or by operation of law, of a
majority of the partners, or a transfer of a majority of partnership interests,
within a twelve month period, or the dissolution of the partnership, (b) if
Tenant is a closely held corporation (i.e. whose stock is not publicly held and
not traded through an exchange or over the counter) or a limited liability
company, the dissolution, merger, consolidation, division, liquidation or other
reorganization of Tenant, or within a twelve month period:  (i)  the sale or
other transfer of more than an aggregate of 50% of the voting securities of
Tenant (other than to immediate family members by reason of gift or death) or
(ii) the sale, mortgage, hypothecation or pledge of more than an aggregate of
50% of Tenant’s net assets, and (c) any change by Tenant in the form of its
legal organization under applicable state law (such as, for example, a change
from a general partnership to a limited partnership or from a corporation to a
limited liability company). 

 

[g282111km03i001.jpg]

 

18

--------------------------------------------------------------------------------


 

An assignment, subletting or other action in violation of the foregoing shall be
void and, at Landlord’s option, shall constitute a material breach of this
Lease.  Notwithstanding anything contained in this Article XIV to the contrary,
Tenant shall have the right to assign the Lease or sublease the Premises, or any
part thereof, to an “Affiliate” without the prior written consent of Landlord,
but upon at least fifteen (15) days’ prior written notice to Landlord, provided
that said Affiliate is not in default under any other lease for space in a
property that is managed by Landlord or its managing agent.  For purposes of
this provision, the term “Affiliate” shall mean any corporation or other entity
controlling, controlled by, or under common control with (directly or
indirectly) Tenant, including, without limitation, any parent corporation
controlling Tenant or any subsidiary that Tenant controls.  The term “control,”
as used herein, shall mean the power to direct or cause the direction of the
management and policies of the controlled entity through the ownership of more
than fifty percent (50%) of the voting securities in such controlled entity. 
Notwithstanding anything contained in this Article XIV to the contrary, Tenant
expressly covenants and agrees not to enter into any lease, sublease, license,
concession or other agreement for use, occupancy or utilization of the Premises
which provides for rental or other payment for such use, occupancy or
utilization based in whole or in part on the net income or profits derived by
any person from the property leased, used, occupied or utilized (other than an
amount based on a fixed percentage or percentages of receipts or sales), and
that any such purported lease, sublease, license, concession or other agreement
shall be absolutely void and ineffective as a conveyance of any right or
interest in the possession, use, occupancy or utilization of any part of the
Premises.

 

14.02       Notice to Landlord.  If Tenant desires to assign this Lease or any
interest herein, or to sublet all or any part of the Premises, then at least
fifteen (15) days but not more than one hundred eighty (180) days prior to the
effective date of the proposed assignment or subletting, Tenant shall submit to
Landlord in connection with Tenant’s request for Landlord’s consent:

 

(A)  A statement containing (i) the name and address of the proposed assignee or
subtenant; (ii) such financial information with respect to the proposed assignee
or subtenant as Landlord shall reasonably require; (iii) the type of use
proposed for the Premises; and (iv) all of the principal terms of the proposed
assignment or subletting; and

 

(B)  Four (4) originals of the assignment or sublease on a form approved by
Landlord and four (4) originals of the Landlord’s Consent to Sublease or
Assignment and Assumption of Lease and Consent.

 

14.03       Landlord’s Recapture Rights.  In the event that Tenant requests
Landlord’s consent to sublease for the entire Premises only, at any time within
fifteen (15) business days after Landlord’s receipt of all (but not less than
all) of the information and documents described in Section 14.02 above, Landlord
may, at its option by written notice to Tenant, elect to:  (a) sublease the
Premises or the portion thereof proposed to be sublet by Tenant upon the same
terms as those offered to the proposed subtenant; (b) take an assignment of the
Lease upon the same terms as those offered to the proposed sublessee; or
(c) terminate the Lease in its entirety.  If Landlord does not exercise any of
the options described in the preceding sentence, then, during the
above-described fifteen (15) business day period, Landlord shall either consent
or deny its consent to the proposed assignment or subletting.

 

14.04       Landlord’s Consent; Standards.  Landlord’s consent to a proposed
assignment or subletting shall not be unreasonably withheld; but, in addition to
any other grounds for denial, Landlord’s consent shall be deemed reasonably
withheld if, in Landlord’s good faith judgment:  (i)  the proposed assignee or
subtenant does not have the financial strength to perform its obligations under
this Lease or any proposed sublease; (ii) the business and operations of the
proposed assignee or subtenant are not of comparable quality to the business and
operations being conducted by other tenants in the Building; (iii) the proposed
assignee or subtenant intends to use any part of the Premises for a purpose not
permitted under this Lease; (iv) the proposed assignee or subtenant is
disreputable; or (v)

[g282111km05i001.jpg]

 

19

--------------------------------------------------------------------------------


 

the use of the Premises or the Building by the proposed assignee or subtenant
would, in Landlord’s reasonable judgment, impact the Building in a negative
manner including but not limited to significantly increasing the pedestrian
traffic in and out of the Building or requiring any alterations to the Building
to comply with applicable laws; (vi) the subject space is not regular in shape
with appropriate means of ingress and egress suitable for normal renting
purposes; (vii) the transferee is a government (or agency or instrumentality
thereof) or (viii) Tenant has failed to cure a default at the time Tenant
requests consent tot the proposed Transfer.

 

14.05       Additional Rent.  If Landlord consents to any such assignment or
subletting, one half (1/2) of the amount by which all sums or other economic
consideration received by Tenant in connection with such assignment or
subletting, whether denominated as rental or otherwise, exceeds, in the
aggregate, the total sum which Tenant is obligated to pay Landlord under this
Lease (prorated to reflect obligations allocable to less than all of the
Premises under a sublease) shall be paid to Landlord promptly after receipt as
additional Rent under the Lease without affecting or reducing any other
obligation of Tenant hereunder, however, Tenant shall be able to deduct all
reasonable subleasing costs (i.e. leasing commissions, free rent, tenant
improvement costs, etc.) from when calculating such amount.

 

14.06       Landlord’s Costs.  If Tenant shall Transfer this Lease or all or any
part of the Premises or shall request the consent of Landlord to any Transfer,
Tenant shall pay to Landlord as additional rent Landlord’s costs related
thereto, including Landlord’s reasonable attorneys’ fees and a minimum fee to
Landlord of Five Hundred Dollars ($500.00).

 

14.07       Continuing Liability of Tenant.  Notwithstanding any Transfer,
including an assignment or sublease to an Affiliate, Tenant shall remain as
fully and primarily liable for the payment of Rent and for the performance of
all other obligations of Tenant contained in this Lease to the same extent as if
the Transfer had not occurred; provided, however, that any act or omission of
any transferee, other than Landlord, that violates the terms of this Lease shall
be deemed a violation of this Lease by Tenant.

 

14.08       Non-Waiver.  The consent by Landlord to any Transfer shall not
relieve Tenant, or any person claiming through or by Tenant, of the obligation
to obtain the consent of Landlord, pursuant to this Article XIV, to any further
Transfer.  In the event of an assignment or subletting, Landlord may collect
rent from the assignee or the subtenant without waiving any rights hereunder and
collection of the rent from a person other than Tenant shall not be deemed a
waiver of any of Landlord’s rights under this Article XIV, an acceptance of
assignee or subtenant as Tenant, or a release of Tenant from the performance of
Tenant’s obligations under this Lease.  If Tenant shall default under this Lease
and fail to cure within the time permitted,  Landlord is irrevocably authorized,
as Tenant’s agent and attorney-in-fact, to direct any transferee to make all
payments under or in connection with the Transfer directly to Landlord (which
Landlord shall apply towards Tenant’s obligations under this Lease) until such
default is cured.

 

ARTICLE XV - DEFAULT AND REMEDIES

 

15.01       Events of Default By Tenant.  The occurrence of any of the following
shall constitute a material default and breach of this Lease by Tenant:

 

(A)  The failure by Tenant to pay Base Rent or make any other payment required
to be made by Tenant hereunder as and when due, provided that Tenant shall have
three (3)  days from receipt of any notice of Tenant’s failure to pay to cure
such default.

 

(B)  The abandonment of the Premises by Tenant or the vacation of the Premises
by Tenant for fourteen (14) consecutive days (with or without the payment of
Rent).

 

(C)  The making by Tenant of any assignment of this Lease or any sublease of all
or part of the Premises, except as expressly permitted under Article XIV of this
Lease.

 

(D)  The failure by Tenant to observe or perform any other provision of this
Lease to be observed or performed by Tenant, other than those described in
Sections 15.01(A), 15.01(B) or 15.01 (C) above, if such failure continues for
fifteen (15) days after written notice thereof by Landlord to Tenant; provided,
however, that if the nature of the default is such that it cannot be cured
within the fifteen (15) day period, no default shall exist if Tenant commences
the curing of the default within the fifteen (15) day period and thereafter
diligently prosecutes the same to completion.

 

[g282111km05i001.jpg]

 

20

--------------------------------------------------------------------------------


 

(E)  The making by Tenant or its Guarantor of any general assignment for the
benefit of creditors, the filing by or against Tenant or its Guarantor of a
petition under any federal or state bankruptcy or insolvency laws (unless, in
the case of a petition filed against Tenant or its Guarantor the same is
dismissed within thirty (30) days after filing); the appointment of a trustee or
receiver to take possession of substantially all of Tenant’s assets at the
Premises or Tenant’s interest in this Lease or the Premises, when possession is
not restored to Tenant within thirty (30) days; or the attachment, execution or
other seizure of substantially all of Tenant’s assets located at the Premises or
Tenant’s interest in this Lease or the Premises, if such seizure is not
discharged within thirty (30) days.

 

(F)  Any material misrepresentation herein, or material misrepresentation or
omission in any financial statements or other materials provided by Tenant or
any Guarantor in connection with negotiating or entering into this Lease or in
connection with any Transfer under Section 14.01.

 

15.02       Landlord’s Right to Terminate Upon Tenant Default.  In the event of
any default by Tenant as provided in Section 15.01 above, Landlord shall have
the right  to terminate this Lease and recover possession of the Premises by
giving written notice to Tenant of Landlord’s election to terminate this Lease,
in which event Landlord shall be entitled to receive from Tenant:

 

(A)  The worth at the time of award of any unpaid Rent which had been earned at
the time of such termination; plus

 

(B)  The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss Tenant proves could have been reasonably avoided;
plus

 

(C)  The worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

 

(D)  Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and

 

(E)  At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

As used in subparagraphs (A) and (B) above, “worth at the time of award” shall
be computed by allowing interest on such amounts at the then highest lawful rate
of interest, but in no event to exceed one percent (1%) per annum plus the rate
established by the Federal Reserve Bank of San Francisco on advances made to
member banks under Sections of the Federal Reserve Act (“discount rate”)
prevailing at the time of the award.  As used in paragraph (C) above, “worth at
the time of award” shall be computed by discounting such amount by (i) the
discount rate of the Federal Reserve Bank of San Francisco prevailing at the
time of award plus (ii) one percent (1%).

 

15.03       Mitigation of Damages.  If Landlord terminates this Lease or
Tenant’s right to possession of the Premises, Landlord shall have no obligation
to mitigate Landlord’s damages except to the extent required by applicable law. 
If Landlord has not terminated this Lease or Tenant’s right to possession of the
Premises, Landlord shall have no obligation to mitigate under any circumstances
and may permit the Premises to remain vacant or abandoned.

 

15.04       Landlord’s Right To Continue Lease Upon Tenant Default.  In the
event of a default of this Lease and abandonment of the Premises by Tenant, if
Landlord does not elect to terminate this Lease as provided in Section 15.02
above, Landlord may from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease.  Without limiting the
foregoing, Landlord has the remedy described in California Civil Code
Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s
default and abandonment and recover Rent as it becomes due, if Tenant has the
right to Transfer, subject to reasonable limitations).

 

[g282111km05i001.jpg]

 

21

--------------------------------------------------------------------------------


 

In the event Landlord re-lets the Premises, to the fullest extent permitted by
law, the proceeds of any reletting shall be applied first to pay to Landlord all
costs and expenses of such reletting (including without limitation, costs and
expenses of retaking or repossessing the Premises, removing persons and property
therefrom, securing new tenants, including expenses for redecoration,
alterations and other costs in connection with preparing the Premises for the
new tenant, and if Landlord shall maintain and operate the Premises, the costs
thereof) and receivers’ fees incurred in connection with the appointment of and
performance by a receiver to protect the Premises and Landlord’s interest under
this Lease and any necessary or reasonable alterations; second, to the payment
of any indebtedness of Tenant to Landlord other than Rent due and unpaid
hereunder; third, to the payment of Rent due and unpaid hereunder; and the
residue, if any, shall be held by Landlord and applied in payment of other or
future obligations of Tenant to Landlord as the same may become due and payable,
and Tenant shall not be entitled to receive any portion of such revenue.

 

15.05       Right of Landlord to Perform.  All covenants and agreements to be
performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense.  If Tenant shall fail to pay any sum of money, other than
Rent, required to be paid by it hereunder or shall fail to perform any other act
on its part to be performed hereunder, Landlord may, but shall not be obligated
to, make any payment or perform any such other act on Tenant’s part to be made
or performed, without waiving or releasing Tenant of its obligations under this
Lease.  Any sums so paid by Landlord and all necessary incidental costs,
together with interest thereon at the lesser of the maximum rate permitted by
law if any or twelve percent (12%) per annum from the date of such payment,
shall be payable to Landlord as additional rent on demand and Landlord shall
have the same rights and remedies in the event of nonpayment as in the case of
default by Tenant in the payment of Rent.

 

15.06       Default Under Other Leases.  If the term of any lease, other than
this Lease, heretofore or hereafter made by Tenant for any office space in the
Building shall be terminated or terminable after the making of this Lease
because of any default by Tenant under such other lease, such fact shall empower
Landlord, at Landlord’s sole option, to terminate this Lease by notice to Tenant
or to exercise any of the rights or remedies set forth in Section 15.02.

 

15.07       Non-Waiver.  Nothing in this Article shall be deemed to affect
Landlord’s rights to indemnification for liability or liabilities arising prior
to termination of this Lease or Tenant’s right to possession of the Premises for
personal injury or property damages under the indemnification clause or clauses
contained in this Lease.  No acceptance by Landlord of a lesser sum than the
Rent then due shall be deemed to be other than on account of the earliest
installment of such rent due, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
pursue any other remedy in the Lease provided.  The delivery of keys to any
employee of Landlord or to Landlord’s agent or any employee thereof shall not
operate as a termination of this Lease or a surrender of the Premises.

 

15.08       Cumulative Remedies.  The specific remedies to which Landlord may
resort under the terms of the Lease are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which it may be lawfully
entitled in case of any breach or threatened breach by Tenant of any provisions
of the Lease.  In addition to the other remedies provided in the Lease, Landlord
shall be entitled to a restraint by injunction of the violation or attempted or
threatened violation of any of the covenants, conditions or provisions of the
Lease or to a decree compelling specific performance of any such covenants,
conditions or provisions.

 

15.09       Default by Landlord.  Landlord’s failure to perform or observe any
of its obligations under this Lease shall constitute a default by Landlord under
this Lease only if such failure shall continue for a period of thirty (30) days
(or the additional time, if any, that is reasonably necessary to promptly and
diligently cure the failure) after Landlord receives written notice from Tenant
specifying the default.  The notice shall give in reasonable detail the nature
and extent of the failure and shall identify the Lease provision(s) containing
the obligation(s).  If Landlord shall default in the performance of any of its
obligations under this Lease (after notice and opportunity to cure as provided
herein), Tenant may pursue any remedies available to it under the law and this
Lease, except that, in no event, shall Landlord be liable for punitive damages,
lost profits, business interruption, speculative, consequential or other such
damages.  In recognition that Landlord must receive timely payments of Rent and
operate the Building, Tenant shall have no right of self-help to perform repairs
or any other obligation of Landlord, and shall have no right to withhold,
set-off, or abate Rent.

 

[g282111km05i001.jpg]

 

22

--------------------------------------------------------------------------------


 

15.10   Abatement Recapture. Any agreement for free or abated rent, free
parking, TI Allowance or other charges, or for the giving or paying by Landlord
to or for Tenant of any cash or other bonus, inducement or consideration for
Tenant’s entering into this Lease, all of which concessions are hereinafter
referred to as “Abatement Provisions “, shall be deemed conditioned upon
Tenant’s full and faithful performance of all of the terms, covenants and
conditions of this Lease. Upon the occurrence of a breach of this Lease by
Tenant, any such Abatement Provision shall automatically be deemed deleted from
this Lease and of no further force or effect, and any rent, other charge, bonus,
inducement or consideration theretofore abated, given or paid by Landlord under
such an Abatement Provision shall be immediately due and payable by Tenant to
Landlord, notwithstanding any subsequent cure of said breach by Tenant. The
acceptance by Landlord of rent or the cure of the breach which initiated the
operation of this paragraph shall not be deemed a waiver by Landlord of the
provisions of this paragraph unless specifically so stated in writing by
Landlord at the time of such acceptance.

 

ARTICLE XVI - ATTORNEYS’ FEES:  COSTS OF SUIT

 

16.01       Attorneys Fees.  If either Landlord or Tenant shall commence any
action or other proceeding against the other arising out of, or relating to,
this Lease or the Premises, the prevailing party shall be entitled to recover
from the losing party, in addition to any other relief, its actual attorneys’
fees irrespective of whether or not the action or other proceeding is prosecuted
to judgment and irrespective of any court schedule of reasonable attorneys’
fees.  In addition, Tenant shall reimburse Landlord, upon demand, for all
reasonable attorneys’ fees incurred in collecting Rent, resolving any actual
default by Tenant, securing indemnification as provided in Article X and
paragraphs, 16.02, 23.01 and 25.01  herein or otherwise seeking enforcement
against Tenant, its sublessees and assigns, of Tenant’s obligations under this
Lease.

 

16.02       Indemnification.  Should Landlord be made a party to any litigation
instituted by Tenant against a party other than Landlord, or by a third party
against Tenant, Tenant shall indemnify, hold harmless and defend Landlord from
any and all loss, cost, liability, damage or expense incurred by Landlord,
including attorneys’ fees, in connection with the litigation.

 

ARTICLE XVII - SUBORDINATION AND ATTORNMENT

 

17.01       Subordination.  This Lease, and the rights of Tenant hereunder, are
and shall be subject and subordinate to the interest of (i) all present and
future ground leases and master leases of all or any part of the Building;
(ii) present and future mortgages and deeds of trust encumbering all or any part
of the Building; (iii) all past and future advances made under any such
mortgages or deeds of trust; and (iv) all renewals, modifications, replacements
and extensions of any such ground leases, master leases, mortgages and deeds of
trust; provided, however, that any lessor under any such ground lease or master
lease or any mortgagee or beneficiary under any such mortgage or deed of trust
(any such lessor, mortgagee or beneficiary is hereinafter referred to as a
“Mortgagee”) shall have the right to elect, by written notice given to Tenant,
to have this Lease made superior in whole or in part to any such ground lease,
master lease, mortgage or deed of trust (or subject and subordinate to such
ground lease, master lease, mortgage or deed of trust but superior to any junior
mortgage or junior deed of trust).  Upon demand, Tenant shall execute,
acknowledge and deliver any instruments reasonably requested by Landlord or any
such Mortgagee to effect the purposes of this Section 17.01.  Such instruments
may contain, among other things, provisions to the effect that such Mortgagee
(hereafter, for the purposes of this Section 17.01, a “Successor Landlord”)
shall (i) not be liable for any act or omission of Landlord or its predecessors,
if any, prior to the date of such Successor Landlord’s succession to Landlord’s
interest under this Lease; (ii) not be subject to any offsets or defenses which
Tenant might have been able to assert against Landlord or its predecessors, if
any, prior to the date of such Successor Landlord’s succession to Landlord’s
interest under this Lease; (iii) not be liable for the return of any security
deposit under the Lease unless the same shall have actually been deposited with
such Successor Landlord;

 

[g282111km05i001.jpg]

 

23

--------------------------------------------------------------------------------


 

(iv) be entitled to receive notice of any Landlord default under this Lease plus
a reasonable opportunity to cure such default prior to Tenant having any right
or ability to terminate this Lease as a result of such Landlord default; (v) not
be bound by any rent or additional rent which Tenant might have paid for more
than the current month to Landlord; (vi) not be bound by any amendment or
modification of the Lease or any cancellation or surrender of the same made
without Successor Landlord’s prior written consent; (vii) not be bound by any
obligation to make any payment to Tenant which was required to be made prior to
the time such Successor Landlord succeeded to Landlord’s interest and (viii) not
be bound by any obligation under the Lease to perform any work or to make any
improvements to the demised Premises.  Any obligations of any Successor Landlord
under its respective lease shall be non-recourse as to any assets of such
Successor Landlord other than its interest in the Premises and improvements.

 

If there is any ground lease, mortgage or deed of trust (each a “Security
Device”) encumbering Landlord’s interest in the Premises as of the date of this
Lease, Landlord agrees to use commercially reasonable best efforts  to  obtain a
Non-Disturbance Agreement for Tenant from the ground landlord, mortgagee or
beneficiary, as applicable, of each such pre-existing Security Device.  Such
Non-Disturbance Agreement may be embodied in the Mortgagee’s customary form of
Subordination and Non-Disturbance Agreement at Tenant’s cost and expense (only
for lender’s cost and expenses).  If, after exerting diligent, commercially
reasonable best efforts, Landlord is unable to obtain a Non-Disturbance
Agreement from any such Mortgagee, Landlord shall have no further obligation to
Tenant with respect thereto.

 

17.02       Attornment.  If the interests of Landlord under the Lease shall be
transferred to any superior Mortgagee or other purchaser or person taking title
to the Building by reason of the termination of any superior lease or the
foreclosure of any superior mortgage or deed of trust, Tenant shall be bound to
such Successor Landlord under all of the terms, covenants and conditions of the
Lease for the balance of the term thereof remaining and any extensions or
renewals thereof which may be effected in accordance with any option therefor in
the Lease, with the same force and effect as if Successor Landlord were the
landlord under the Lease, and Tenant shall attorn to and recognize as Tenant’s
landlord under this Lease such Successor Landlord, as its landlord, said
attornment to be effective and self-operative without the execution of any
further instruments upon Successor Landlord’s succeeding to the interest of
Landlord under the Lease.

 

17.03       Mortgagee Protection.  Tenant agrees to give any Mortgagee, by
registered or certified mail, a copy of any notice of default served upon
Landlord by Tenant, provided that prior to such notice Tenant has been notified
in writing (by way of service on Tenant of a copy of Assignment of Rents and
Leases, or otherwise) of the address of such Mortgagee (hereafter the “Notified
Party”).  Tenant further agrees that if Landlord shall have failed to cure such
default within twenty (20) days after such notice to Landlord (or if such
default cannot be cured or corrected within that time, then such additional time
as may be necessary if Landlord has commenced within such twenty (20) days and
is diligently pursuing the remedies or steps necessary to cure or correct such
default), then the Notified Party shall have an additional thirty (30) days
within which to cure or correct such default (or if such default cannot be cured
or corrected within that time, then such additional time as may be necessary if
the Notified Party has commenced within such thirty (30) days and is diligently
pursuing the remedies or steps necessary to cure or correct such default). 
Until the time allowed, as aforesaid, for the Notified Party to cure such
default has expired without cure, Tenant shall have no right to, and shall not,
terminate this Lease on account of Landlord’s default.

 

ARTICLE XVIII - QUIET ENJOYMENT

 

18.01       Provided that Tenant performs all of its obligations hereunder,
Tenant shall have and peaceably enjoy the Premises during the Lease Term free of
claims by or through Landlord, subject to all of the terms and conditions
contained in this Lease.

 

ARTICLE XIX - RULES AND REGULATIONS

 

19.01       The Rules and Regulations attached hereto as Exhibit C are hereby
incorporated by reference herein and made a part hereof.  Tenant shall abide by,
and faithfully observe and comply with the Rules and Regulations and any
reasonable and non-discriminatory amendments, modifications and/or additions
thereto as may hereafter be adopted and published by written notice to tenants
by Landlord for the safety, care, security, good order and/or cleanliness of the
Premises and/or the Building.  Landlord shall not be liable to Tenant for any
violation of such rules and regulations by any other tenant or occupant of the
Building.

 

[g282111km05i001.jpg]

 

24

--------------------------------------------------------------------------------


 

ARTICLE XX - ESTOPPEL CERTIFICATES

 

20.01       Tenant agrees at any time and from time to time upon not less than
ten (10) days’ prior written notice from Landlord to execute, acknowledge and
deliver to Landlord a statement in writing addressed and certifying to Landlord,
to any current or prospective Mortgagee or any assignee thereof, to any
prospective purchaser of the land, improvements or both comprising the Building,
and to any other party designated by Landlord, that this Lease is unmodified and
in full force and effect (of if there have been modifications, that the same is
in full force and effect as modified and stating the modifications); that Tenant
has accepted possession of the Premises, which are acceptable in all respects,
and that any improvements required by the terms of this Lease to be made by
Landlord have been completed to the satisfaction of Tenant; that Tenant is in
full occupancy of the Premises; that no rent has been paid more than thirty (30)
days in advance; that the first month’s Base Rent has been paid; that Tenant is
entitled to no free rent or other concessions except as stated in this Lease;
that Tenant has not been notified of any previous assignment of Landlord’s or
any predecessor landlord’s interest under this Lease; the dates to which Base
Rent, additional rental and other charges have been paid; that Tenant, as of the
date of such certificate, has no charge, lien or claim of setoff under this
Lease or otherwise against Base Rent, additional rental or other charges due or
to become due under this Lease; that Landlord, to Tenant’s knowledge, is not in
default in performance of any covenant, agreement or condition contained in this
Lease; or any other matter relating to this Lease or the Premises or, if so,
specifying each such default.  If there is a Guaranty under this Lease, said
Guarantor shall confirm the validity of the Guaranty by joining in the execution
of the Estoppel Certificate or other documents so requested by Landlord or
Mortgagee.  In addition, in the event that such certificate is being given to
any Mortgagee, such statement may contain any other provisions customarily
required by such Mortgagee including, without limitation, an agreement on the
part of Tenant to furnish to such Mortgagee, written notice of any Landlord
default and a reasonable opportunity for such Mortgagee to cure such default
prior to Tenant being able to terminate this Lease.  Any such statement
delivered pursuant to this Section may be relied upon by Landlord or any
Mortgagee, or prospective purchaser to whom it is addressed and such statement,
if required by its addressee, may so specifically state.  If Tenant does not
execute, acknowledge and deliver to Landlord the statement as and when required
herein, Landlord is hereby granted an irrevocable power-of-attorney, coupled
with an interest, to execute such statement on Tenant’s behalf, which statement
shall be binding on Tenant to the same extent as if executed by Tenant.

 

ARTICLE XXI - ENTRY BY LANDLORD

 

21.01       Landlord may enter the Premises at all reasonable times to:  inspect
the same; exhibit the same to prospective purchasers, Mortgagees or tenants;
determine whether Tenant is complying with all of its obligations under this
Lease; supply janitorial and other services to be provided by Landlord to Tenant
under this Lease; post notices of non-responsibility; and make repairs or
improvements in or to the Building or the Premises; provided, however, that all
such work shall be done as promptly as reasonably possible and so as to cause as
little interference to Tenant as reasonably possible.  Tenant hereby waives any
claim for damages for any injury or inconvenience to, or interference with,
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises or
any other loss occasioned by such entry.  Landlord shall at all times have and
retain a key with which to unlock all of the doors in, on or about the Premises
(excluding Tenant’s vaults, safes and similar areas designated by Tenant in
writing in advance), and Landlord shall have the right to use any and all means
by which Landlord may deem proper to open such doors to obtain entry to the
Premises, and any entry to the Premises obtained by Landlord by any such means,
or otherwise, shall not under any circumstances be deemed or construed to be a
forcible or unlawful entry into or a detainer of the Premises or an eviction,
actual or constructive, of Tenant from any part of the Premises.  Such entry by
Landlord shall not act as a termination of Tenant’s duties under this Lease.  If
Landlord shall be required to obtain entry by means other than a key provided by
Tenant, the cost of such entry shall by payable by Tenant to Landlord as
additional rent.

 

[g282111km05i001.jpg]

 

25

--------------------------------------------------------------------------------


 

ARTICLE XXII

 

LANDLORD’S LEASE UNDERTAKINGS-EXCULPATION FROM PERSONAL LIABILITY;

TRANSFER OF LANDLORD’S INTEREST

 

22.01       Landlord’s Lease Undertakings.  Notwithstanding anything to the
contrary contained in this Lease or in any exhibits, Riders or addenda hereto
attached (collectively the “Lease Documents”), it is expressly understood and
agreed by and between the parties hereto that: (a)  the recourse of Tenant or
its successors or assigns against Landlord with respect to the alleged breach by
or on the part of Landlord of any representation, warranty, covenant,
undertaking or agreement contained in any of the Lease Documents or otherwise
arising out of Tenant’s use of the Premises or the Building (collectively,
“Landlord’s Lease Undertakings”) shall extend only to Landlord’s interest in the
real estate of which the Premises demised under the Lease Documents are a part
(“Landlord’s Real Estate”) and not to any other assets of Landlord or its
officers, directors or shareholders; and (b) except to the extent of Landlord’s
interest in Landlord’s Real Estate, no personal liability or personal
responsibility of any sort with respect to any of Landlord’s Lease Undertakings
or any alleged breach thereof is assumed by, or shall at any time be asserted or
enforceable against, Landlord, Jamison Services, Inc., or against any of their
respective directors, officers, employees, agents, constituent partners,
beneficiaries, trustees or representatives.

 

22.02       Transfer of Landlord’s Interest.  In the event of any transfer of
Landlord’s interest in the Building, Landlord shall be automatically freed and
relieved from all applicable liability with respect to performance of any
covenant or obligation on the part of Landlord, provided any deposits or advance
rents held by Landlord are turned over to the grantee and said grantee expressly
assumes, subject to the limitations of this Section 22, all the terms, covenants
and conditions of this Lease to be performed on the part of Landlord, it being
intended hereby that the covenants and obligations contained in this Lease on
the part of Landlord shall, subject to all the provisions of this Section 22, be
binding on Landlord, its successors and assigns, only during their respective
periods of ownership.

 

ARTICLE XXIII - HOLDOVER TENANCY

 

23.01       If Tenant holds possession of the Premises after the expiration or
termination of the Lease Term, by lapse of time or otherwise, Tenant shall
become a tenant at sufferance upon all of the terms contained herein, except as
to Lease Term and Rent.  During such holdover period, Tenant shall pay to
Landlord a monthly rental equivalent to one hundred twenty five percent (125%)
of the Rent Payable by Tenant to Landlord with respect to the last month of the
Lease Term for the first thirty (30) days Tenant holds over. Tenant shall pay to
Landlord a monthly rental equivalent to one hundred fifty percent (150%) of the
Rent Payable by Tenant to Landlord with respect to the last month of the Lease
Term for any period beyond thirty (30) days.  The monthly rent payable for such
holdover period shall in no event be construed as a penalty or as liquidated
damages for such retention of possession.  All options, rights of first refusal,
concessions and discounts, if any, granted under this Lease shall be deemed
terminated and of no force or effect during such month-to-month tenancy. 
Without limiting the foregoing, Tenant hereby agrees to indemnify, defend and
hold harmless Landlord, its beneficiary, and their respective agents,
contractors and employees, from and against any and all claims, liabilities,
actions, losses, damages (including without limitation, direct, indirect,
incidental and consequential) and expenses (including, without limitation, court
costs and reasonable attorneys’ fees) asserted against or sustained by any such
party and arising from or by reason of such retention of possession, which
obligations shall survive the expiration or termination of the Lease Term.

 

ARTICLE XXIV - NOTICES

 

24.01       All notices which Landlord or Tenant may be required, or may desire,
to serve on the other may be served, as an alternative to personal service, by
mailing the same by registered or certified mail, postage prepaid, addressed to
Landlord at the address for Landlord set forth in Section 1.12 above and to
Tenant at the address for Tenant set forth in Section 1.13 above, or, from and
after the Commencement Date, to Tenant at the Premises whether or not Tenant has
departed from, abandoned or vacated the Premises, or addressed to such other
address or addresses as either Landlord or Tenant may from time to time
designate to the other in writing.  Any notice shall be deemed to have been
served at the time the same was posted.

 

[g282111km05i001.jpg]

 

26

--------------------------------------------------------------------------------


 

ARTICLE XXV - BROKERS

 

25.01       The parties recognize as the broker(s) who procured this Lease the
firm(s) specified in Section 1.14 and agree that Landlord shall be solely
responsible for the payment of any brokerage commissions to said broker(s), and
that Tenant shall have no responsibility therefor unless written provision to
the contrary has been made a part of this Lease.  If Tenant has dealt with any
other person or real estate broker in respect to leasing, subleasing or renting
space in the Building, Tenant shall be solely responsible for the payment of any
fee due said person or firm and Tenant shall protect, indemnify, hold harmless
and defend Landlord from any liability in respect thereto.

 

ARTICLE XXVI - ELECTRONIC SERVICES

 

26.01       Tenant’s Lines.  Tenant may, in a manner consistent with the
provisions and requirements of this Lease, install, maintain, replace, remove or
use any communications or computer or other electronic service wires, cables and
related devices (collectively the “Lines”) at the Building in or serving the
Premises, provided:  (a) Tenant shall obtain Landlord’s prior written consent,
which consent may be conditioned as required by Landlord, (b) if Tenant at any
time uses any equipment that may create an electromagnetic field exceeding the
normal insulation ratings of ordinary twisted pair riser cable or cause
radiation higher than normal background radiation, the Lines therefor (including
riser cables) shall be appropriately insulated to prevent such excessive
electromagnetic fields or radiation, and (c) Tenant shall pay all costs in
connection therewith.  Landlord reserves the right to require that Tenant remove
any Lines which are installed in violation of these provisions.  Tenant shall
not, without the prior written consent of Landlord in each instance, grant to
any third party a security interest or lien in or on the Lines, and any such
security interest or lien granted without Landlord’s written consent shall be
null and void.

 

26.02       Definition of Electronic Services.  As used herein “Electronic
Services Provider” means a business which provides telephone, telegraph, telex,
video, other telecommunications or other services which permit Tenant to receive
or transmit information by the use of electronics and which require the use of
wires, cables, antennas or similar devices in or on the Building.  The services
of Electronic Services Providers are sometimes referred to herein as “Electronic
Services.”

 

26.03       No Right to Specific Services. Landlord shall have no obligation
(i) to install any Electronic Services equipment or facilities, (ii) to make
available to Tenant the services of any particular Electronic Services Provider,
(iii) to allow any particular Electronic Services Provider access to the
Building, (iv) to continue to grant access to an Electronic Services Provider
once such provider has been given access to the Building.  Landlord may (but
shall not have the obligation to): (x) install new Lines at the property,
(y) create additional space for Lines at the property, and (z) adopt reasonable
and uniform rules and regulations with respect to Lines.

 

26.04       Limitation of Landlord’s Responsibility.  Tenant acknowledges and
agrees that all Electronic Services desired by Tenant shall be ordered and
utilized at the sole expense of Tenant.  Unless Landlord otherwise requests or
consents in writing, all of Tenant’s Electronic Services equipment shall be and
remain solely in the Tenant’s premises and the telephone closet(s) on the
floor(s) on which the Tenant’s premises is located, in accordance with rules and
regulations adopted by Landlord from time to time.  Unless otherwise
specifically agreed to in writing, Landlord shall have no responsibility for the
maintenance of Tenant’s Electronic Services equipment, including Lines; nor for
any Lines or other infrastructure to which Tenant’s Electronic Services
equipment may be connected.  Tenant agrees that, to the extent any Electronic
Services are interrupted, curtailed or discontinued, Landlord shall have no
obligation or liability with respect thereto and it shall be the sole obligation
of Tenant at its own expense to obtain substitute service. Except to the extent
arising from the intentional or grossly negligent acts of Landlord or Landlord’s
agents or employees, Landlord shall have no liability for damages arising from,
and Landlord does not warrant that Tenant’s use of any Lines will be free from
the following (collectively called “Line Problems”): (x) any eavesdropping or
wire-tapping by unauthorized parties, (y) any failure of any Lines to satisfy
Tenant’s requirements, or (z) any shortages, failures, variations,
interruptions, disconnection’s, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines by or for other tenants or
occupants at the property.

 

[g282111km05i001.jpg]

 

27

--------------------------------------------------------------------------------


 

Under no circumstances shall any Line Problems be deemed an actual or
constructive eviction of Tenant, render Landlord liable to Tenant for abatement
of Rent, or relieve Tenant from performance of Tenant’s obligations under this
Lease.  Landlord in no event shall be liable for damages by reason of loss of
profits, business interruption or other consequential damage arising from any
Line Problems.

 

26.05       Necessary Service Interruptions.  Landlord shall have the right,
upon reasonable prior notice to Tenant, to interrupt or turn off Electronic
Services facilities in the event of emergency or as necessary in connection with
maintenance, repairs or construction at the Building or installation of
Electronic Services equipment for other Tenants of the Building or on account of
violation by the Electronic Services Provider or owner of the Electronic
Services equipment of any obligation to Landlord or in the event that Tenant’s
use of the Electronic Services infrastructure of the Building materially
interferes with the Electronic Services of other tenants of the Building.

 

26.06       Removal of Equipment, Wiring and Other Facilities.  Any and all
Electronic Services equipment installed in the Tenant’s Premises or elsewhere in
the Building by or on behalf of Tenant, including Lines, or other facilities for
Electronic Services reception or transmittal, shall be removed prior to the
expiration or earlier termination of the Lease term, by Tenant at its sole cost
or, at Landlord’s election, by Landlord at Tenant’s sole cost, with the cost
thereof to be paid as additional rent.  Landlord shall have the right, however,
upon written notice to Tenant given no later than thirty (30) days prior to the
expiration or earlier termination of the Lease term (except that the notice
period shall extend to thirty (30) days beyond the date of termination of the
Lease if it is terminated by either party due to a default by the other), to
require Tenant to abandon and leave in place, without additional payment to
Tenant or credit against rent, any and all Electronic Services Lines and related
infrastructure, or selected components thereof, whether located in the Tenant’s
premises or elsewhere in the Building.

 

26.07       New Provider Installations.  In the event that Tenant wishes at any
time to utilize the services of an Electronic Services Provider whose equipment
is not then servicing the Building, no such Electronic Services Provider shall
be permitted to install its Lines or other equipment within the Building without
first securing the prior written approval of the Landlord.  Landlord’s approval
shall not be deemed any kind of warranty or representation by Landlord,
including, without limitation, any warranty or representation as to the
suitability, competence, or financial strength of the Electronic Services
Provider.  Without limitation of the foregoing standard, unless all of the
following conditions are satisfied to Landlord’s satisfaction, it shall be
reasonable for Landlord to refuse to give its approval: (i) Landlord shall incur
no current expense or risk or future expense whatsoever with respect to any
aspect of the Electronic Services Provider’s provision of its Electronic
Services, including without limitation, the costs of installation, materials and
services; (ii) prior to commencement of any work in or about the Building by the
Electronic Services Provider, the Electronic Services Provider shall supply
Landlord with such written indemnities, insurance, financial statements, and
such other items as Landlord reasonably determines to be necessary to protect
its financial interests and the interests of the Building relating to the
proposed activities of the Electronic Services Provider; (iii) the Electronic
Services Provider agrees to abide by such rules and regulations, Building and
other codes, job site rules and such other requirements as are reasonably
determined by Landlord to be necessary to protect the interests of the Building,
the Tenants in the Building and Landlord, in the same or similar manner as
Landlord has the right to protect itself and the Building with respect to
proposed alterations as described in Article IX  of this Lease; (iv) Landlord
reasonably determines that, considering other potential uses for space in the
Building, there is sufficient space in the Building for the placement of all of
the provider’s equipment, conduit, Lines and other materials; (v) the Electronic
Services Provider agrees to abide by Landlord’s requirements, if any, that
provider use existing Building conduits and pipes or use Building contractors
(or other contractors approved by Landlord); (vi) Landlord receives from the
Electronic Services Provider such compensation as is reasonably determined by
Landlord to compensate it for space used in the Building for the storage and
maintenance of the Electronic Services Provider’s equipment, for the fair market
value of a Electronic Services Provider’s access to the Building, for the use of
common or core space within the Building and the costs which may reasonably be
expected to be incurred by Landlord; (vii) the provider agrees to deliver to
Landlord detailed “as built” plans immediately after the installation of the
provider’s equipment is complete; and (viii) all of the foregoing matters are
documented in a written license agreement between Landlord and the provider, the
form and content of which is reasonably satisfactory to Landlord.”

 

[g282111km05i001.jpg]

 

28

--------------------------------------------------------------------------------


 

26.08       Limit of Default or Breach.  Notwithstanding any provision of the
proceeding paragraphs to the contrary, the refusal of Landlord to grant its
approval to any prospective Electronic Services Provider shall not be deemed a
default or breach by Landlord of its obligation under this Lease unless and
until Landlord is adjudicated to have acted recklessly or maliciously with
respect to Tenant’s request for approval, and in that event, Tenant shall still
have no right to terminate the Lease or claim an entitlement to rent abatement,
but may as Tenant’s sole and exclusive recourse seek a judicial order of
specific performance compelling Landlord to grant its approval as to the
prospective provider in question.  The provisions of this paragraph may be
enforced solely by Tenant and Landlord, are not for the benefit of any other
party, and specifically but without limitation, no telephone or other Electronic
Services Provider shall be deemed a third party beneficiary of this Lease.

 

26.09       Installation and Use of Wireless Technologies. Tenant shall not
utilize any wireless Electronic Services equipment (other than usual and
customary cellular telephones), including antennae and satellite receiver
dishes, within the Tenant’s premises, within the Building or attached to the
outside walls or roof of the Building, without Landlord’s prior written
consent.  Such consent may be conditioned in such a manner so as to protect
Landlord’s financial interests and the interests of the Building, and the other
tenants therein, in a manner similar to the arrangements described in the
immediately preceding paragraphs.

 

26.10       Limitation of Liability For Equipment Interference.  In the event
that Electronic Services equipment, Lines and facilities or satellite and
antennae equipment of any type installed by or at the request of Tenant within
the Tenant’s premises, on the roof, or elsewhere within or on the Building
causes interference to equipment used by another party, Tenant shall cease using
such equipment, Lines and facilities or satellite and antennae equipment until
the source of the interference is identified and eliminated and Tenant shall
assume all liability related to such interference.  Tenant shall cooperate with
Landlord and other parties, to eliminate such interference promptly.  In the
event that Tenant is unable to do so, Tenant will substitute alternative
equipment which remedies the situation.  If such interference persists, Tenant
shall, at Landlord’s sole discretion, remove such equipment.

 

ARTICLE XXVII - PARKING

 

27.01       During the term of this Lease, Tenant shall be entitled to rent the
number of Tenant’s Parking Stalls, if any, described in Section 1.16 of this
Lease in the parking facilities located within the Building; provided, however,
that if Tenant does not rent all of the Tenant’s Parking Stalls allocated to
Tenant pursuant to Section 1.16, any change in the number of parking stalls
actually rented by Tenant shall require not less than ten (10) days prior notice
to Landlord.  Such parking shall be on a non-assigned basis, and shall be at
such rates and upon such other terms and conditions as are published or posted
from time to time by Landlord (or, at Landlord’s option, the operator or lessee
of the parking facilities).  Tenant’s visitors shall have the right to use the
parking facilities, subject to availability and to the rates, rules and
regulations governing visitor parking from time to time adopted by Landlord (or,
at Landlord’s option, the operator or master lessee of the parking facilities).

 

ARTICLE XXVIII - MISCELLANEOUS

 

28.01       Entire Agreement.  This Lease contains all of the agreements and
understandings relating to the leasing of the Premises and the obligations of
Landlord and Tenant in connection with such leasing.  Landlord has not made, and
Tenant is not relying upon, any warranties, or representations, promises or
statements made by Landlord or any agent of Landlord, except as expressly set
forth herein.  This Lease supersedes any and all prior agreements and
understandings between Landlord and Tenant and alone expresses the agreement of
the parties.

 

28.02       Amendments.  This Lease shall not be amended, changed or modified in
any way unless in writing executed by Landlord and Tenant.  Landlord shall not
have waived or released any of its rights hereunder unless in writing and
executed by Landlord.

 

28.03       Successors.  Except as expressly provided herein, this Lease and the
obligations of Landlord and Tenant contained herein shall bind and benefit the
successors and assigns of the parties hereto.

 

[g282111km07i001.jpg]

 

29

--------------------------------------------------------------------------------


 

28.04       Force Majeure.  Landlord shall incur no liability to Tenant with
respect to, and shall not be responsible for any failure to perform, any of
Landlord’s obligations hereunder if such failure is caused by any reason beyond
the control of Landlord including, but not limited to, strike, labor trouble,
governmental rule, regulations, ordinance, statute or interpretation, or by
fire, earthquake, civil commotion, or failure or disruption of utility
services.  The amount of time for Landlord to perform any of Landlord’s
obligations shall be extended by the amount of time Landlord is delayed in
performing such obligation by reason of any force majeure occurrence whether
similar to or different from the foregoing types of occurrences.

 

28.05       Survival of Obligations.  Any obligations of Tenant accruing prior
to the expiration of the Lease shall survive the expiration or earlier
termination of the Lease, and Tenant shall promptly perform all such obligations
whether or not this Lease has expired or been terminated.

 

28.06       Light and Air.  No diminution or shutting off of any light, air or
view by any structure now or hereafter erected shall in any manner affect this
Lease or the obligations of Tenant hereunder, or increase any of the obligations
of Landlord hereunder.

 

28.07       Governing Law.  This Lease shall be governed by, and construed in
accordance with, the laws of the State of California.

 

28.08       Severability.  In the event any provision of this Lease is found to
be unenforceable, the remainder of this Lease shall not be affected, and any
provision found to be invalid shall be enforceable to the extent permitted by
law.  The parties agree that in the event two different interpretations may be
given to any provision hereunder, one of which will render the provision
unenforceable, and one of which will render the provision enforceable, the
interpretation rendering the provision enforceable shall be adopted.

 

28.09       Captions.  All captions, headings, titles, numerical references and
computer highlighting are for convenience only and shall have no effect on the
interpretation of this Lease.

 

28.10       Interpretation.  Tenant acknowledges that it has read and reviewed
this Lease and that it has had the opportunity to confer with counsel in the
negotiation of this Lease.  Accordingly, this Lease shall be construed neither
for nor against Landlord or Tenant, but shall be given a fair and reasonable
interpretation in accordance with the meaning of its terms and the intent of the
parties.

 

28.11       Independent Covenants.  Each covenant, agreement, obligation or
other provision of this Lease to be performed by Tenant are separate and
independent covenants of Tenant, and not dependent on any other provision of the
Lease.

 

28.12       Number and Gender.  All terms and words used in this Lease,
regardless of the number or gender in which they are used, shall be deemed to
include the appropriate number and gender, as the context may require.

 

28.13       Time is of the Essence.  Time is of the essence of this Lease and
the performance of all obligations hereunder.

 

28.14       Joint and Several Liability.  If Tenant comprises more than one
person or entity, or if this Lease is guaranteed by any party, all such persons
shall be jointly and severally liable for payment of rents and the performance
of Tenant’s obligations hereunder.  If Tenant comprises more than one person or
entity and fewer than all of the persons or entities comprising Tenant abandon
the Premises, Landlord, at its sole option, may treat the abandonment by such
person or entities as an event of default and exercise with respect to such
persons the rights and remedies provided in Article XV without affecting the
right or obligations of the persons or entities comprising Tenant which have not
abandoned the property.

 

[g282111km07i001.jpg]

 

30

--------------------------------------------------------------------------------


 

28.15       Exhibits.  Exhibits A (Outline of Premises), B (Work Letter
Agreement), C (Rules and Regulations), D (Intentionally Omitted), E
(Suite Acceptance Letter), and Addendum are incorporated into this Lease by
reference and made a part hereof.

 

28.16       Offer to Lease.  The submission of this Lease to Tenant or its
broker or other agent, does not constitute an offer to Tenant to lease the
Premises.  This Lease shall have no force and effect until (a) it is executed
and delivered by Tenant to Landlord and (b) it is fully reviewed and executed by
Landlord; provided, however, that, upon execution of this Lease by Tenant and
delivery to Landlord, such execution and delivery by Tenant, shall, in
consideration of the time and expense incurred by Landlord in reviewing the
Lease and Tenant’s credit, constitute an offer by Tenant to lease the Premises
upon the terms and conditions set forth herein (which offer to Lease shall be
irrevocable for twenty (20) business days following the date of delivery).

 

28.17       No Counterclaim; Choice of Laws.  It is mutually agreed that in the
event Landlord commences any summary proceeding for non-payment of Rent, Tenant
will not interpose any counterclaim of whatever nature or description in any
such proceeding.  In addition, Tenant hereby submits to local jurisdiction in
the State of California and agrees that any action by Tenant against Landlord
shall be instituted in the State of California and that Landlord shall have
personal jurisdiction over Tenant for any action brought by Landlord against
Tenant in the State of California.

 

28.18       Electrical Service to the Premises.  Anything set forth in
Section 7.01 or elsewhere in this Lease to the contrary notwithstanding,
electricity to the Premises shall not be furnished by Landlord, but shall be
furnished by the approved electric utility company serving the Building. 
Landlord shall permit Tenant to receive such service directly from such utility
company at Tenant’s cost (except as otherwise provided herein) and shall permit
Landlord’s wire and conduits, to the extent available, suitable and safely
capable, to be used for such purposes.

 

28.19       Rights Reserved by Landlord.  Landlord reserves the following rights
exercisable without notice (except as otherwise expressly provided to the
contrary in this Lease) and without being deemed an eviction or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for
set-off or abatement of Rent:  (i ) to change the name or street address of the
Building; (ii) to install, affix and maintain all signs on the exterior and/or
interior of the Building; (iii) to designate and/or approve prior to
installation, all types of signs, window shades, blinds, drapes, awnings or
other similar items, and all internal lighting that may be visible from the
exterior of the Premises and, notwithstanding the provisions of Article IX, the
design, arrangement, style, color and general appearance of the portion of the
Premises visible from the exterior, and contents thereof, including, without
limitation, furniture, fixtures, signs, art work, wall coverings, carpet and
decorations, and all changes, additions and removals thereto, shall, at all
times have the appearance of premises having the same type of exposure and used
for substantially the same purposes that are generally prevailing in comparable
office buildings in the area; (iv) to change the arrangement of entrances,
doors, corridors, elevators and/or stairs in the Building, provided no such
change shall materially adversely affect access to the Premises provided that
changes to common areas of the Building are consistent with standards of
comparable Class A office buildings in the San Fernando Valley; (v) to grant any
party the exclusive right to conduct any business or render any service in the
Building, provided such exclusive right shall not operate to prohibit Tenant
from using the Premises for the purposes permitted under this Lease; (vi) to
prohibit the placement of vending or dispensing machines of any kind in or about
the Premises other than for use by Tenant’s employees; (vii) to prohibit the
placement of video or other electronic games in the Premises; (viii) to have
access for Landlord and other tenants of the Building to any mail chutes and
boxes located in or on the Premises according to the rules of the United States
Post Office and to discontinue any mail chute business in the Building; (ix) to
close the Building after normal business hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times under such
rules and regulations as Landlord prescribes for security purposes; (x) to
install, operate and maintain security systems which monitor, by close circuit
television or otherwise, all persons entering or leaving the Building; (xi) to
install and maintain pipes, ducts, conduits, wires and structural elements
located in the Premises which serve other parts or other tenants of the
Building; and (xii) to retain at all times master keys or pass keys to the
Premises; (xiii) to establish and, from time to time, to change, alter and
amend, and to enforce, against Tenant and the other users of the common areas,
including automobile parking areas and structures, the parking spaces therein,
driveways, entrances and exits and the sidewalks and pedestrian passageways,
such reasonable rules and regulations as may be deemed necessary or advisable by
Landlord for the proper and efficient operation and maintenance of the common
areas

 

[g282111km07i001.jpg]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this lease as of the date
first above written.

 

 

LANDLORD:

 

TENANT:

 

 

 

Tri-Center Plaza, LP,

 

Cherokee, Inc.,

a California limited partnership

 

a Delaware Corporation

 

 

 

By: Jamison Services, Inc.,

 

 

a California corporation

 

 

Its: Authorized Agent

 

 

 

 

 

 

 

 

By:

/s/ Paul Kim

 

By:

/s/ Howard Siegel

 

Paul T. Kim, C.P.M.

 

 

 

 

President

 

Its:

President & COO

 

10/6/11

 

 

 

 

[g282111km07i002.jpg]

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A

OUTLINE OF PREMISES

 

[g282111km07i003.gif]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

WORK LETTER AGREEMENT

 

(Landlord Performs Work)

 

THIS AGREEMENT made as of the 6th day of September, 2011, between Tri-Center
Plaza, LP, a California limited partnership as (“Landlord”) and Cherokee, Inc.,
a Delaware corporation as (“Tenant”).

 

Reference is made to the Lease dated September 6, 2011 (the “Lease”) for
premises known as 5990 Sepulveda Blvd., Van Nuys, California 91411 (the
“Premises”), located in the property known as 5990 Sepulveda Blvd., Van Nuys,
California 91411 (the “Property”).

 

Tenant shall accept the Premises in the “As-Is” condition. Landlord shall only
provide Tenant with a Tenant Improvement Allowance equivalent to three dollars
($3.00) per rentable square foot to be disbursed to Tenant within ten (10) days
after Tenant’s request for disbursement and submittal of Tenant’s paid invoices
associated with tenant improvement work performed within the Premises.

 

Landlord shall only refinish the main entry doors and replace damaged or stained
ceiling tiles.

 

Landlord will use commercially reasonable efforts to “Substantially Complete”
(as defined below) the Work by the Commencement Date under the Lease or within
60 days thereafter, subject to Force Majeure Delays and Tenant  Delays.  For
purposes of this Lease, “Substantial Completion” of the Premises shall occur
when Landlord has sufficiently completed all the work required to be performed
by Landlord in accordance with this Work with the exception of any punch list
items and any tenant fixtures, work-stations, built-in furniture or equipment to
be installed by Tenant. Possession of the Premises shall be tendered to Tenant
upon Substantial Completion of the Premises.

 

The term “Force Majeure Delay” as used in the Lease or this Agreement shall mean
any delay in the completion of the Tenant Improvements which is attributable to
any: (1) actual delay or failure to perform attributable to any strike, lockout
or other labor or industrial disturbance (whether or not on the part of the
employees of either party hereto), civil disturbance, future order claiming
jurisdiction, act of a public enemy, war, riot, sabotage, blockade, embargo,
inability to secure customary materials, supplies or labor through ordinary
sources by reason of regulation or order of any government or regulatory body;
(2) delay attributable to the failure of Landlord and/or Tenant to secure
building permits and approvals within the same time period that normally
prevailed for obtaining such permits at the time this Lease was negotiated;
(3) delay in completing the final plans and/or the construction of the tenant
improvements because of changes in any applicable laws (including, without
limitation, the ADA), or the interpretation thereof; or (4) delay attributable
to lightening, earthquake, fire, storm, hurricane, tornado, flood, washout,
explosion, or any other similar industry-wide or Building-wide cause beyond the
reasonable control of the party from whom performance is required, or any of its
contractors or other representatives.  Any prevention, delay or stoppage due to
any Force Majeure Delay shall excuse the performance of the party affected for a
period of time equal to any such prevention, delay or stoppage (except the
obligations of either party to pay money, including rental and other charges,
pursuant to the Lease).

 

The term “Tenant Delay” shall mean any delay that Landlord may encounter in the
performance of Landlord’s obligations under this Work Letter because of any act
or omission of any nature by Tenant or its agents or contractors, including any:
(1) delay attributable to changes in or additions to the space plan or to the
tenant improvements requested by Tenant; (2) delay attributable to the
postponement of any tenant improvements at the request of Tenant; (3) delay by
Tenant in the submission of information or the giving of authorizations or
approvals within the time limits set forth in this Work Letter; and (4) delay
attributable to the failure of Tenant to pay, when due, any amounts required to
be paid by Tenant pursuant to this Work Letter.

 

If there shall be a delay in the Substantial Completion of the Premises as a
result of Tenant Delays or Force Majeure Delays, then, notwithstanding anything
to the contrary set forth in the Lease and regardless of the actual date of
Substantial Completion, the Commencement Date shall be deemed to be the date the
Commencement Date would have occurred if no Tenant Delays or Force Majeure
Delays, as set forth above, had occurred. Tenant acknowledges that the Work may
occur during normal business hours while Tenant is in occupancy of the Premises
and that no interference to Tenant’s business operations in, or use of, the
Premises shall entitle Tenant to any abatement of rent or any other concession,
or give rise to any claim against, or liability of, Landlord.

 

Notwithstanding anything to the contrary contained in this Work Letter, it is
expressly understood and agreed by and between the parties hereto that:  (a) The
recourse of Tenant or its successors or assigns against Landlord with respect to
the alleged breach by or on the part of Landlord of any representation,
warranty, covenant, undertaking or agreement contained in this Work Letter
(collectively, “Landlord’s Work Letter Undertakings”) shall extend only to
Landlord’s interest in the real estate of which the Premises demised under the
Lease are a part (hereinafter, “Landlord’s Real Estate”) and not to any other
assets of Landlord or its beneficiaries; and (b) Except to the extent of
Landlord’s interest in Landlord’s Real Estate, no personal liability or personal
responsibility of any sort with respect to any of Landlord’s Work Letter
Undertakings or any alleged breach thereof is assumed by, or shall at any time
be asserted or enforceable against, Landlord, or against any of their respective
directors, officers, shareholders, employees, agents, constituent partners,
beneficiaries, trustees or representatives.

 

2

--------------------------------------------------------------------------------


 

LANDLORD:

 

TENANT:

 

 

 

Tri-Center Plaza, LP,

 

Cherokee, Inc.,

a California limited partnership,

 

a Delaware Corporation

 

 

 

By: Jamison Services, Inc.,

 

 

a California corporation

 

 

Its: Authorized Agent

 

 

 

 

 

 

 

 

By:

/s/ Paul Kim

 

By:

/s/ Howard Siegel

 

Paul T. Kim, C.P.M.

 

Name:

Howard Siegel

 

President

 

Its:

 President & COO

 

10/6/11

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

RULES AND REGULATIONS

 

1.             The sidewalks, entrances, passages, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or used for
any purpose other than ingress and egress.  The halls, passages, entrances,
elevators, stairways, balconies and roof are not for the use of the general
public, and Landlord shall in all cases retain the right to control or prevent
access thereto by all persons whose presence in the judgment of Landlord shall
be prejudicial to the safety, character, reputation or interests of Landlord and
its tenants, provided that nothing herein contained shall be construed to
prevent such access by persons with whom the tenant normally deals in the
ordinary course of its business unless such persons are engaged in illegal
activities.  No tenant and no employees of any tenant shall go upon the roof of
the Building without the written consent of Landlord.

 

2.             No awnings or other projections shall be attached to the outside
walls or surfaces of the Building nor shall the interior or exterior of any
windows be coated without the prior written consent of Landlord.  Except as
otherwise specifically approved by Landlord, all electrical ceiling fixtures
hung in offices or spaces along the perimeter of the Building must be
fluorescent and of a quality, type, design and bulb color approved by Landlord. 
Tenant shall not place anything or allow anything to be placed near the glass of
any window, door, partition or wall which may appear unsightly from outside the
Premises.

 

3.             No sign, picture, plaque, advertisement, notice or other material
shall be exhibited, painted, inscribed or affixed by any tenant on any part of,
or so as to be seen from the outside of, the Premises or the Building without
the prior written consent of Landlord.  In the event of the violation of the
foregoing by any tenant, Landlord may remove the same without any liability, and
may charge the expense incurred in such removal to the tenant violating this
rule.  Interior signs on doors and the directory tablet shall be inscribed,
painted or affixed for each tenant by Landlord at the expense of such tenant,
and shall be of a size, color and style acceptable to Landlord.

 

4.             The toilets and wash basins and other plumbing fixtures shall not
be used for any purpose other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances shall be thrown therein.  All
damage resulting from any misuse of the fixtures shall be borne by tenant who,
or whose servants, employees, agents, visitors or licensees, shall have caused
the same.

 

5.             No tenant or its officers, agents, employees or invitees shall
mark, paint, drill into, or in any way deface any part of the Premises or the
Building.  No boring, cutting or stringing of wires or laying of linoleum or
other similar floor coverings shall be permitted except with the prior written
consent of Landlord and as Landlord may direct.

 

6.             No bicycles, vehicles or animals of any kind shall be brought
into or kept in or about the Premises and no cooking shall be done or permitted
by any tenant on the Premises except that microwave cooking in a UL-approved
microwave oven and the preparation of coffee, tea, hot chocolate and similar
items for the tenant and its employees and business visitors shall be
permitted.  Tenant shall not cause or permit any unusual or objectionable odors
to escape from the Premises.

 

7.             The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the use of
the Premises for general office purposes.  No tenant shall engage or pay any
employees on the Premises except those actually working for such tenant on the
Premises nor advertise for laborers giving an address at the Premises.  The
Premises shall not be used for lodging or sleeping or for any immoral or illegal
purposes.

 

8.             No tenant or its officers, agents, employees or invitees shall
make, or permit to be made any unseemly or disturbing noises, sounds or
vibrations or disturb or interfere with occupants of this or neighboring
buildings or Premises or those having business with them whether by the use of
any musical instrument, radio, phonograph, unusual noise, or in any other way.

 

9.             No tenant or its officers, agents, employees or invitees shall
throw anything out of doors, balconies or down the passageways.

 

10.           Tenant shall not maintain armed security in or about the Premises
nor possess any weapons, explosives, combustibles or other hazardous devices in
or about the Building and/or Premises.

 

11.           No tenant or its officers, agents, employees or invitees shall at
any time use, bring or keep upon the Premises any flammable, combustible,
explosive, foul or noxious fluid, chemical or substance, or do or permit
anything to be done in the leased Premises, or bring or keep anything therein,
which shall in any way increase the rate of fire insurance on the Building, or
on the property kept therein, or obstruct or interfere with the rights of other
tenants, or in any way injure or annoy them, or conflict with the regulations of
the Fire Department or the fire laws, or with any insurance policy upon the
Building, or any part thereof, or with any rules and ordinances established by
the Board of Health or other governmental authority.

 

12.           No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by any tenant, nor shall any changes be made in existing
locks or the mechanism thereof.  Each tenant must, upon the termination of this
tenancy, restore to Landlord all keys of stores, offices, and toilet rooms,
either furnished to, or otherwise procured by, such tenant, and in the event of
the loss of any keys so furnished, such tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.

 

4

--------------------------------------------------------------------------------


 

13.           All removals, or the carrying in or out of any safes, freight,
furniture, or bulky matter of any description must take place during the hours
which Landlord may determine form time to time.  The moving of safes or other
fixtures or bulky matter of any kind must be made upon previous notice to the
manager of the Building and under his or her supervision, and the persons
employed by any tenant for such work must be acceptable to Landlord.  Landlord
reserves the right to inspect all safes, freight or other bulky articles to be
brought into the Building and to exclude from the Building all safes, freight or
other bulky articles which violate any of these Rules and Regulations or the
Lease of which these Rules and Regulations are a part.  Landlord reserves the
right to prohibit or impose conditions upon the installation in the Premises of
heavy objects which might overload the building floors.  Landlord will not be
responsible for loss of or damage to any safes, freight, bulky articles or other
property from any cause, and all damage done to the Building by moving or
maintaining any such safe or other property shall be repaired at the expense of
the tenant.

 

14.           No tenant shall purchase or otherwise obtain for use in the
Premises water, ice, towel, vending machine, janitorial, maintenance or other
like services, or accept barbering or bootblacking services, except from persons
authorized by Landlord, and at hours and under regulations fixed by Landlord.

 

15.           Landlord shall have the right to prohibit any advertising by any
tenant which, in Landlord’s opinion, tends to impair the reputation of the
Building or its desirability as an office building and upon written notice from
Landlord any tenant shall refrain from or discontinue such advertising.  No
tenant shall use any graphic image of the Building or any part of the Building
for advertising or public relations without Landlord’s written permission.

 

16.           Landlord reserves the right to exclude from the Building between
the hours of 10:00 p.m. and 7:00 a.m. and at all hours of Saturdays, Sundays and
legal holidays all persons who do not present a pass signed by Landlord. 
Landlord shall furnish passes to persons for whom any tenant requests the same
in writing.  Each tenant shall be responsible for all persons for whom he
requests passes and shall be liable to Landlord for all acts of such persons. 
Landlord shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person.  In the case of
invasion, mob, riot, public excitement or other commotion, Landlord reserves the
right to prevent access to the Building during the continuance of the same, by
closing of the gates and doors or otherwise, for the safety of the tenants and
others and the protection of the Building and the property therein.

 

17.           Any outside contractor employed by any tenant, shall, while in the
Building, be subject to the prior written approval of Landlord and subject to
the Rules and Regulations of the Building.  Tenant shall be responsible for all
acts of such persons and Landlord shall not be responsible for any loss or
damage to property in the Premises, however occurring.

 

18.           All doors opening onto public corridors shall be kept closed,
except when in use for ingress and egress, and left locked when not in use.

 

19.           The requirements of tenants will be attended to only upon
application to the Office of the Building.

 

20.           Canvassing, soliciting and peddling in the Building are prohibited
and each tenant shall cooperate to prevent the same.

 

21.           All office equipment of any electrical or mechanical nature shall
be placed by tenants in the Premises in setting approved by Landlord, to absorb
or prevent any vibration, noise or annoyance.

 

22.           No air conditioning unit or other similar apparatus shall be
installed or used by any tenant without the written consent of Landlord.

 

23.           There shall not be used in any space, or in the public halls of
the Building either by any tenant or others, any hand trucks except those
equipped with rubber tires and side guards.

 

24.           Landlord will direct electricians as to where and how telephone
and telegraph wires are to be introduced.  No boring or cutting for wires or
stringing of wires will be allowed without written consent of Landlord.  The
location of telephones, call boxes and other office equipment affixed to the
Premises shall be subject to the approval of Landlord.  All such work shall be
effected pursuant to permits issued by all applicable governmental authorities
having jurisdiction.

 

25.           No vendor with the intent of selling such goods shall be allowed
to transport or carry beverages, food, food containers, etc., on any passenger
elevators.  The transportation of such items shall be via the service elevators
in such manner as prescribed by Landlord.

 

26.           Tenants shall cooperate with Landlord in the conservation of
energy used in or about the Building, including without limitation, cooperating
with Landlord in obtaining maximum effectiveness of the cooling system by
closing drapes or other window coverings when the sun’s rays fall directly on
windows of the Premises, and closing windows and doors to prevent heat loss. 
Tenant shall not obstruct, alter or in any way impair the efficient operation of
Landlord’s heating, lighting, ventilating and air conditioning system and shall
not place bottles, machines, parcels or any other articles on the induction unit
enclosure so as to interfere with air flow.  Tenant shall not tamper with or
change the setting of any thermostats or temperature control valves, and shall
in general use heat, gas, electricity, air conditioning equipment and heating
equipment in a manner compatible with sound energy conservation practices and
standards.

 

5

--------------------------------------------------------------------------------


 

27.           All parking ramps and areas, pedestrian walkways, plazas, and
other public areas forming a part of the Building shall be under the sole and
absolute control of Landlord with the exclusive right to regulate and control
these areas.  Tenant agrees to conform to the rules and regulations that may be
established by Landlord for these areas from time to time.

 

28.           Landlord reserves the right to exclude or expel from the Building
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of the rules and regulations of the Building.

 

29.           Tenant and its employees, agents, subtenants, contractors and
invitees shall comply with all applicable “no-smoking” ordinances and,
irrespective of such ordinances, shall not smoke or permit smoking of
cigarettes, cigars or pipes outside of Tenant’s Premises (including plaza areas)
in any portions of the Building except areas specifically designated as smoking
areas by Landlord.  If required by applicable ordinance, Tenant shall provide
smoking areas within Tenant’s Premises.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT D

(INTENTIONALLY OMITTED)

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

SUITE ACCEPTANCE AGREEMENT

 

Building Name/Address:

 

Tenant Name:

 

Tenant Code:
                                                                    
Suite Number:

 

Management’s Tenant Contact:
                                                                          
Phone:

 

Gentlemen:

 

As a representative of the above referenced tenant, I/we have physically
inspected the suite noted above and its improvements with
                                                      , a representative of
Tri-Center Plaza, LP.  I/we accept the suite improvements as to compliance with
all the requirements indicated in our lease, also including the following
verified information below:

 

Lease Commencement Date:

Occupancy Date:

 

 

Lease Rent Start Date*:

Actual Rent Start*:

 

 

Lease Expiration Date:

Actual Expiration Date:

 

Date Keys Delivered: Tenant currently has possession of the Premises and has
their own keys.

 

Items requiring attention:

 

 

 

 

--------------------------------------------------------------------------------

*If these dates are not the same, attach documentation.

 

NOTE:  This inspection is to be made prior to tenant move-in.

 

 

Very truly yours,

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

Distribution

 

Tenant

Tenant Lease File

Leasing Manager:

Document Control:

Regional Construction Manager:

Regional Engineering Manager:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

EXAMPLE OF TENANT’S BUILDING-TOP SIGNAGE

 

[g282111km09i001.jpg]

 

The image above shows the approximate size and location of Tenant’s Building-top
signage pursuant to Article 1.17 of this lease.  While Tenant’s signage shall
not be limited to this exact size, location and configuration, Tenant and
Landlord acknowledge that Tenant’s Building-top signage will be substantially
similar to what is depicted above (i.e. Tenant may elect the Building-top
signage to read “Cherokee Group”, “Cherokee, Inc.”, etc.).

 

Should Landlord grant a 3rd party Building-top signage, such Building-top
signage shall be located on the opposite side of the Building and that the
lettering or structure of such Building-top signage granted to any 3rd party
shall not be greater in vertical height than that of Tenant’s Building-top
signage.

 

3

--------------------------------------------------------------------------------


 

ADDENDUM

 

This Addendum to Lease (“Addendum”) is made and entered into as of 30th day of
September, 2011 (“the Effective Date”) by and between Tri-Center Plaza, LP, a
California limited partnership, c/o Jamison Services, Inc. a California
corporation, (“Landlord”) and Cherokee, Inc., a Delaware corporation (“Tenant”).

 

In the event of any conflict between this Addendum and the Lease, the provisions
of this Addendum shall prevail.

 

1.               [insert provision(s)]

 

Except as amended herein, all other provisions of the Lease remain in full force
and effect.  This Addendum shall control in the event of any inconsistency with
the original Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first above written.

 

 

LANDLORD:

 

TENANT:

 

 

 

Tri-Center Plaza, LP

 

Cherokee, Inc.,

a California limited partnership,

 

a Delaware corporation

 

 

 

By: Jamison Services, Inc.,

 

 

a California corporation

 

 

Its: Authorized Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

By:

/s/ Paul Kim

 

 

 

Paul T. Kim, C.P.M.

 

 

 

President

 

 

 

10/6/11

 

 

 

4

--------------------------------------------------------------------------------